Exhibit 10.65


EXECUTION VERSION
Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.









--------------------------------------------------------------------------------



INVESTMENT AGREEMENT
Dated as of December 20, 2018
by and between
AIR TRANSPORT SERVICES GROUP, INC.
and
AMAZON.COM, INC.



--------------------------------------------------------------------------------














    

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Table of Contents
Page
Article I WARRANT ISSUANCE;
CLOSING...............................................................................1
1.1Warrant
Issuance......................................................................................................1
1.2Warrant-C
Closing...................................................................................................3
1.3Subsequent
Closings................................................................................................4
1.4Interpretation............................................................................................................4
Article II REPRESENTATIONS AND
WARRANTIES.................................................................5
2.1Disclosure................................................................................................................5
2.2Representations and Warranties of the
Company....................................................6
2.3Representations and Warranties of
Amazon..........................................................13
Article III
COVENANTS..............................................................................................................15
3.1Efforts....................................................................................................................15
3.2Public
Announcements..........................................................................................18
3.3Expenses................................................................................................................19
3.4Stockholder
Approval............................................................................................19
3.5Tax
Treatment........................................................................................................20
Article IV ADDITIONAL
AGREEMENTS..................................................................................21
4.1Acquisition for
Investment....................................................................................21
4.2Legend...................................................................................................................22
4.3Anti-takeover Provisions and Rights
Plan.............................................................22
4.4Adjustments and Other
Rights...............................................................................23
4.5Exercise Price of Certain Subsequent
Warrants.....................................................33
Article V
MISCELLANEOUS......................................................................................................33
5.1Termination of This Agreement; Other
Triggers....................................................33
5.2Amendment............................................................................................................34
5.3Waiver of
Conditions.............................................................................................34
5.4Counterparts and
Facsimile....................................................................................35
5.5Governing Law; Submission to Jurisdiction; WAIVER OF JURY TRIAL...........35
5.6Notices...................................................................................................................35
5.7Entire Agreement,
Etc............................................................................................36
5.8Definitions of “subsidiary” and
“Affiliate”...........................................................37
5.9Assignment............................................................................................................37
5.10Severability............................................................................................................37
5.11No Third Party
Beneficiaries.................................................................................38
5.12Specific
Performance.............................................................................................38




-i-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.






LIST OF ANNEXES
ANNEX A:    Form of Air Transportation Agreements
ANNEX B:    Form of Amended and Restated Stockholders Agreement
ANNEX C:    Form of Warrant C
ANNEX D:    Form of Subsequent Warrant
ANNEX E:    Calculation of Subsequent Warrant Value





-ii-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




INDEX OF DEFINED TERMS
Term Page
    

2016 Investment Agreement
8

A&R ATSA
2

A&R Stockholders Agreement
1

Additional Aircraft
2

Additional Meeting
20

Affiliate
37

Aggregate Consideration
24

Agreement
1

Air Transportation Agreements
1

Aircraft Lease Agreements
1

Amazon
1

Amazon Warrants
25

Amendment
3

Anti-takeover Provisions
13

Antitrust Laws
10

Applicable Subsequent Closing Shares
2

Appraisal Procedure
30

Assumed Payment Amount
28

Bankruptcy Exceptions
10

Beneficial Owner
15

Beneficial Ownership
15

Beneficially Own
15

Capitalization Certificate
3

Charter Amendment Approval
9

Citizen of the United States
7

Commission
6

Committed Aircraft
2

Common Stock
1

Company
1

Company Benefit Plan
13

Company Disclosure Letter
6

Company Stock Plans
7

Company Stockholder Meetings
20

Company Stockholders
19

Confidentiality Agreement
37

Control
37

Controlled
37

Controlling
37

conversion
24

convertible securities
24

DOT
7

DOT Approval
18









-iii-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




DOT Regulations
7

Effect
5

Equity Interests
31

Exchange Act
6

Exercise Approval
14

Existing Convertible Note Warrants
8

Existing Convertible Notes
8

Existing Lease
2

FAA
7

Fair Market Value
31

GAAP
5

Governmental Entity
10

HSR Act
10

HSR Filing Date
16

Initial Antitrust Clearance
16

Initial Antitrust Filings
16

Initial Communications Materials
18

Initial Filing Transaction
16

Initial Number
24

Initial Stockholder Meeting
19

Issued Amazon Warrants
8

Law
5

Lease Upgrade
3

Market Price
31

Material Adverse Effect
5

NASDAQ Approval
9

Notice of Substantial Change of Ownership
18

Operating Authority
7

Order
5

Other Amazon Warrants
15

Other Antitrust Filings
16

Other Voting Securities
32

Permitted Repurchase
28

Permitted Transactions
25

Person
31

Post-Issuance Adjustment
25

Preferred Stock
7

Previously Disclosed
6

Pricing Date
24

Repurchases
28

Restricted Share Authorization
9

Restricted Warrant Exercise
9

SEC Reports
6

Securities Act
7

SOX
12

Stockholder Approval
19



-iv-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.






Subject Adjustment
29

Subject Record Date
29

Subsequent Closing
4

Subsequent Issuance Event
3

Subsequent Warrant
2

subsidiary
37

Transaction Documents
6

Transaction Litigation
18

VWAP
33

Warrant Issuance
2

Warrant Shares
2

Warrant-C
2

Warrant-C Closing
3

Warrantholder
23

Warrants
2





-v-

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




This INVESTMENT AGREEMENT, dated as of December 20, 2018 (this “Agreement”), is
by and between Air Transport Services Group, Inc., a Delaware corporation (the
“Company”), and Amazon.com, Inc., a Delaware corporation (“Amazon”).


RECITALS:
WHEREAS, the Company and Amazon (and/or their respective Affiliates) have
previously entered into certain commercial arrangements, and in connection
therewith the Company has previously issued to Amazon warrants to purchase
shares of the Company’s common stock, $0.01 par value per share (the “Common
Stock”);
WHEREAS, subject to the terms and conditions hereof, each of the Company and
Amazon has determined it to be advisable and in the best interests of their
respective companies and stockholders to enter into certain additional
commercial arrangements as further set forth herein, including by entering into
at the Closing (i) an amendment and restatement of the existing Air
Transportation Services Agreement by and between Airborne Global Solutions, Inc.
and Amazon.com Services, Inc., (ii) the Aircraft Lease Agreements by and between
Cargo Aircraft Management, Inc. and Amazon.com Services, Inc. (the “Aircraft
Lease Agreements”), (iii) the Aircraft Sublease Agreements by and between Air
Transport International, Inc. or ABX Air, Inc. (as applicable) and Amazon.com
Services, Inc., and (iv) Work Orders by and between Air Transport International,
Inc., ABX Air, Inc., LGSTX Cargo Services, Inc., or LGSTX Services, Inc. (as
applicable) and Amazon.com Services, Inc. with respect to aircraft to be
operated thereunder, in the forms attached hereto as Annex A (collectively, the
“Air Transportation Agreements”);
WHEREAS, in connection with the transactions contemplated hereby, and subject to
the terms and conditions hereof, the Company desires to issue to Amazon, and
Amazon desires to acquire from the Company additional warrants to purchase
shares of the Common Stock pursuant to the terms and subject to the conditions
forth herein; and
WHEREAS, the parties will, at the Closing, enter into an amended and restated
Stockholders Agreement, in the form attached hereto as Annex B (the “A&R
Stockholders Agreement”), providing for certain corporate governance and other
matters with respect to the Company, and certain other agreements between the
Company and Amazon.
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, and intending to be
legally bound, the parties agree as set forth herein.

Article I
WARRANT ISSUANCE; CLOSING

1.1    Warrant Issuance.
(a)    On the terms and subject to the conditions set forth in this Agreement,
the Company shall issue to Amazon, and Amazon shall acquire from the Company:
(a) in accordance with Section 1.2, at the Warrant-C Closing, a warrant to
purchase 14,801,369 shares


-1-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




of the Common Stock, subject to adjustment in accordance with its terms, in the
form attached hereto as Annex C (“Warrant-C”) and (b) in accordance with
Section 1.3, at each Subsequent Closing, if applicable, a warrant to purchase
the Applicable Subsequent Closing Shares, subject to adjustment in accordance
with each such warrant’s terms, in the form attached hereto as Annex D (each, a
“Subsequent Warrant” and, collectively with Warrant-C, the “Warrants”). Each
issuance of the Warrants by the Company and the acquisition of the Warrants by
Amazon is referred to herein as a “Warrant Issuance” and the shares of the
Common Stock issuable upon exercise of the Warrants are referred to herein as
the “Warrant Shares”.
(i)    “A&R ATSA” means that certain Amended and Restated Air Transportation
Services Agreement, by and between the Company and Amazon.com Services, Inc.
dated as of December 20, 2018.
(ii)    “Aircraft” has the meaning ascribed to such term in the A&R ATSA.
(iii)    “Applicable Subsequent Closing Shares” means a number of shares of the
Common Stock equal to (i) with respect to a Warrant Issuance of any Subsequent
Warrant in connection with a binding commitment by Amazon or any of its
Affiliates in respect of one or more Aircraft Lease Agreements for Additional
Aircraft, (A) 584,567, multiplied by (B) the number of Aircraft Lease Agreements
for Additional Aircraft with respect to which such Warrant Issuance is being
made, and (ii) with respect to a Warrant Issuance of any Subsequent Warrant in
connection with a binding commitment by Amazon or any of its Affiliates in
respect of one or more Lease Upgrades, (A) 292,283, multiplied by (B) the number
of Lease Upgrades with respect to which such Warrant Issuance is being made;
provided, that in no event shall the aggregate number of Applicable Subsequent
Closing Shares exceed 9,937,636.
(iv)    “Committed Aircraft” has the meaning ascribed to such term in the A&R
ATSA.
(v)    “Existing Lease” means an Aircraft Lease Agreement that is in effect
prior to the date of this Agreement.
(vi)    “Additional Aircraft” means, in the aggregate with respect to all
Subsequent Warrants issuable hereunder, up to seventeen (17) Aircraft, which may
include up to five (5) Boeing 737-800 model Aircraft and any combination of
Boeing 767-200 model Aircraft, Boeing 767-300 model Aircraft, Airbus A321-200
model Aircraft, or such other Aircraft model(s) as may be mutually agreed to by
the parties hereto, in each case leased by Amazon or any of its Affiliates on or
after the date of this Agreement. For the avoidance of doubt, Additional
Aircraft do not include any aircraft leased through (i) the renewal of an
Existing Lease or an Aircraft Lease Agreement for a Committed Aircraft or
(ii) the replacement of an Aircraft under an Existing Lease or an Aircraft Lease
Agreement for a Committed Aircraft after termination of such Aircraft Lease
Agreement prior to its expiration by Amazon or one of its Affiliates other than
for


-2-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




cause (it being understood and agreed that any “Lessor Event of Default” as
defined in any such Aircraft Lease Agreement would qualify as “cause”).
(vii)    “Lease Upgrade” means any time Amazon or one of its Affiliates converts
an Existing Lease with the Company or any one of its Affiliates from a lease for
a Boeing 767-200 aircraft to a lease for a Boeing 767-300 aircraft.
(viii)    “Subsequent Issuance Event” means the date on which Amazon or any of
its Affiliates makes a binding commitment to the Company or any of its
Affiliates to enter into one or more (x)  Aircraft Lease Agreements for
Additional Aircraft or (y) Lease Upgrades.

1.2    Warrant-C Closing.
(a)    The closing of the Warrant Issuance with respect to Warrant-C (the
“Warrant-C Closing”) shall take place at the offices of Sullivan & Cromwell LLP,
1888 Century Park East, Suite 2100, Los Angeles, California 90067, immediately
following the execution and delivery of this Agreement.
(b)    At the Warrant-C Closing, the Company shall deliver to Amazon:
(i)    Warrant-C, as evidenced by a duly and validly executed warrant
certificate dated as of the date hereof and bearing appropriate legends as
hereinafter provided for;
(ii)    the Air Transportation Agreements, duly executed by Airborne Global
Solutions, Inc., Cargo Aircraft Management, Inc., Air Transport International,
Inc., ABX Air, Inc., LGSTX Cargo Services, Inc., or LGSTX Services, Inc. (as
applicable); and
(iii)    the A&R Stockholders Agreement, duly executed by the Company;
(iv)    that certain Amendment to Investment Agreement and Warrants to Purchase
Common Stock of Air Transport Services Groups, Inc., dated as of December 20,
2018, by and between the Company and Amazon (the “Amendment”), duly executed by
the Company; and
(v)    a certificate setting forth and certifying the capitalization of the
Company as of such date (each, a “Capitalization Certificate”) executed by a
duly authorized officer of the Company, dated as of the date thereof.
(c)    At the Warrant-C Closing, Amazon shall deliver to the Company:
(i)    the Air Transportation Agreements, duly executed by Amazon.com Services,
Inc.


-3-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(ii)    the A&R Stockholders Agreement, duly executed by Amazon; and
(iii)    the Amendment, duly executed by Amazon.

1.3    Subsequent Closings.
(a)    The closing of any Warrant Issuance with respect a Subsequent Issuance
Event (each, a “Subsequent Closing”) shall take place at the offices of Sullivan
& Cromwell LLP, 1888 Century Park East, Suite 2100, Los Angeles, CA 90067 on the
date that is two (2) Business Days following the applicable Subsequent Issuance
Event.
(b)    At any Subsequent Closing, the Company will deliver to Amazon:
(i)    a warrant to purchase the Applicable Subsequent Closing Shares,
substantially in the form attached hereto as Annex D, as evidenced by a duly and
validly executed warrant certificate dated as of the date thereof and bearing
appropriate legends as hereinafter provided for;
(ii)    a Capitalization Certificate executed by a duly authorized officer of
the Company, dated as of the date thereof; and
(iii)    a certificate executed by a duly authorized officer of the Company,
dated as of the date thereof, affirming that, since the later of (x) the
Warrant-C Closing and (y) the most recent Subsequent Closing, there has not been
any event that would require an adjustment to the Warrant Shares or the Exercise
Price pursuant to the provisions of Section 4.4 of this Agreement or pursuant to
any previously issued Warrant (except for such events with respect to which such
an adjustment has been properly made and notice thereof properly provided to
Amazon pursuant to Section 4.4(i)).

1.4    Interpretation. When a reference is made in this Agreement to “Recitals,”
“Articles,” “Sections,” “Annexes,” “Schedules” or “Exhibits”, such reference
shall be to a Recital, Article or Section of, or Annex, Schedule or Exhibit to,
this Agreement unless otherwise indicated. The terms defined in the singular
have a comparable meaning when used in the plural, and vice versa. References to
“herein,” “hereof,” “hereunder” and the like refer to this Agreement as a whole
and not to any particular section or provision, unless the context requires
otherwise. References to “parties” refer to the parties to this Agreement. The
table of contents and headings contained in this Agreement are for reference
purposes only and are not part of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed
followed by the words “without limitation.” No rule of construction against the
draftsperson shall be applied in connection with the interpretation or
enforcement of this Agreement, as this Agreement is the product of negotiation
between sophisticated parties advised by counsel. Any reference to a wholly
owned subsidiary of a person shall mean such subsidiary is directly or
indirectly wholly owned by such person. All references to “$” or “dollars” mean
the lawful currency of the United States of America. Except as expressly stated
in this Agreement, all references to any statute, rule or regulation are to the


-4-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




statute, rule or regulation as amended, modified, supplemented or replaced from
time to time (and, in the case of statutes, include any rules and regulations
promulgated under the statute) and to any section of any statute, rule or
regulation include any successor to the section. The term “Business Day” means
any day except Saturday, Sunday and any day which shall be a legal holiday or a
day on which banking institutions in the State of New York generally are
authorized or required by Law or other governmental actions to close.

ARTICLE II    
REPRESENTATIONS AND WARRANTIES

2.1    Disclosure.
(a)    “Material Adverse Effect” means any change, effect, event, development,
circumstance or occurrence (each, an “Effect”) that, taken individually or when
taken together with all other applicable Effects, has been, is or would
reasonably be expected to be materially adverse to (i) the business, financial
condition or results of operations of the Company and its subsidiaries, taken as
a whole, or (ii) the ability of the Company to complete the transactions
contemplated the Transaction Documents or to perform its obligations under the
Transaction Documents; provided, however, that in no event shall any of the
following Effects, alone or in combination, be deemed to constitute, or be taken
into account in determining whether there has been, is or would be, a Material
Adverse Effect: (A) any change in general global, national or regional economic,
market or political conditions; (B) conditions generally affecting the industry
and the market in which the Company operates; (C) any change in generally
accepted accounting principles in the United States (“GAAP”) or other accounting
standards or interpretations thereof, or any changes in statute, law, ordinance,
secondary and subordinate legislation, directives, rule (including rules of
common law), regulation, ordinance, treaty, permit, authorization or other
requirements of any Governmental Entity (each, a “Law”) or judgment, decision,
decree, order, settlement, injunction, writ, stipulation, determination or award
issued by any Governmental Entity (each, an “Order”), in each case to the extent
such change in Law or Order is generally applicable and not specifically
directed at the Company or its Subsidiaries; (D) any natural disaster; (E) any
act of war (whether or not declared), armed hostilities, sabotage or terrorism,
or any material escalation or worsening of any such events, or any national
disaster or any national or international calamity; (F) any failure, in and of
itself, to meet internal or published projections, forecasts, targets or revenue
or earnings predictions for any period, as well as any change, in and of itself,
by the Company in any projections, forecasts, targets or revenue or earnings
predictions for any period (provided that the underlying causes of such failures
(to the extent not otherwise falling within one of the other exceptions in this
proviso) may constitute or be taken into account in determining whether there
has been, is, or would be, a Material Adverse Effect); (G) any change in the
price or trading volume of the Common Stock (provided that the underlying causes
of such change (to the extent not otherwise falling within one of the other
exceptions in this proviso) may constitute or be taken into account in
determining whether there has been, is or would be, a Material Adverse Effect);
(H) any seasonal changes in the results of operations of the Company or any of
its subsidiaries; or (I) the announcement of this Agreement or the other
Transaction Documents, including, to the extent attributable to such
announcement, any loss of or adverse change in the relationship, contractual or
otherwise, of the Company and its subsidiaries with their respective employees,
customers, distributors, licensors,


-5-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




licensees, vendors, lenders, investors, partners or suppliers; provided,
further, however, that any Effect referred to in clauses (A) through (E) may be
taken into account in determining whether or not there has been, is, or would
be, a Material Adverse Effect to the extent such Effect has a disproportionate
adverse effect on the Company and its subsidiaries, taken as a whole, as
compared to other participants in the industry in which the Company and its
subsidiaries operate (in which case any adverse effect(s) to the extent
disproportionate may be taken into account in determining whether or not there
has been, is or would be a Material Adverse Effect).
(b)    “Previously Disclosed” means information set forth or incorporated in the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2017
or its other reports, statements and forms (including exhibits and other
information incorporated therein) filed with or furnished to the Securities and
Exchange Commission (the “Commission”) under Sections 13(a), 14(a) or 15(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or under
the Securities Act, in each case on or after December 31, 2017 (the “SEC
Reports”) (in each case excluding any disclosures set forth in any risk factor
section and in any section relating to forward-looking or safe harbor
statements), to the extent such SEC Reports are filed or furnished at least five
(5) Business Days prior to the execution and delivery of this Agreement.
Each party acknowledges that it is not relying upon any representation or
warranty of the other party, express or implied, not set forth in the
Transaction Documents. Amazon acknowledges that it has had an opportunity to
conduct such review and analysis of the business, assets, condition, operations
and prospects of the Company and its subsidiaries, including an opportunity to
ask such questions of management and to review such information maintained by
the Company and its subsidiaries, in each case as it considers sufficient for
the purpose of consummating the transactions contemplated by the Transaction
Documents. Amazon further acknowledges that it has had such an opportunity to
consult with its own counsel, financial and tax advisers and other professional
advisers as it believes is sufficient for purposes of the transactions
contemplated by the other Transaction Documents. For purposes of this Agreement,
the term “Transaction Documents” refers collectively to this Agreement, the Air
Transportation Agreements, the A&R Stockholders Agreement, the Warrants, and any
other agreement entered into by and among the parties and/or their Affiliates on
the date hereof in connection with the transactions contemplated hereby or
thereby, in each case, as amended, modified or supplemented from time to time in
accordance with their respective terms.

2.2    Representations and Warranties of the Company. Except as Previously
Disclosed or as disclosed in the disclosure letter (the “Company Disclosure
Letter”) delivered by the Company to Amazon prior to the execution of this
Agreement, the Company represents and warrants as of the date of this Agreement
to Amazon that:
(a)    Organization, Authority and Significant Subsidiaries. The Company (i) has
been duly incorporated and is validly existing as a corporation in good standing
under the Laws of the State of Delaware, with the corporate power and authority
to own its properties and conduct its business in all material respects as
currently conducted, and, except as would not constitute a Material Adverse
Effect, has been duly qualified as a foreign corporation for the transaction of
business and is in good standing under the Laws of each other jurisdiction in
which it owns or leases properties, or conducts any business so as to require
such qualification,


-6-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(ii) is a “Citizen of the United States” (“Citizen of the United States”) as
defined by Section 40102(a)(15) of Title 49 of United States Code, and as such
term is interpreted by the United States Department of Transportation (“DOT”),
(iii) through, its Affiliates, holds (A) an air carrier certificate and
operations specifications issued by the United States Federal Aviation
Administration (“FAA”) pursuant to Section 44705 of United States Code and
corresponding FAA regulations, (B) certificates of public convenience and
necessity (or equivalent exemption authority) authorizing interstate and foreign
air transportation of property and mail issued by the DOT pursuant to Section
41102 of corresponding DOT regulations (“DOT Regulations”), and (C) any
corresponding permits, licenses, authorizations, certificates, or similar rights
obtained, or required to be obtained, from any Government Entity, to fulfill the
Company’s obligations pursuant to the Air Transportation Agreements
(collectively, the “Operating Authority”). To the knowledge of the Company based
on due inquiry of the books and records of the Company, each Beneficial Owner of
5% or more of the Common Stock is a Citizen of the United States. Each
subsidiary of the Company that is a “significant subsidiary” within the meaning
of Rule 1-02(w) of Regulation S-X under the Securities Act of 1933, as amended
(the “Securities Act”), and each subsidiary of the Company that is not such a
“significant subsidiary” but is a party to any other Transaction Document, has
been duly organized and is validly existing in good standing under the Laws of
its jurisdiction of organization, with the corporate or analogous power and
authority to own its properties and conduct its business in all material
respects as currently conducted, and, except as would not constitute a Material
Adverse Effect, has been duly qualified as a foreign corporation, limited
liability company or partnership, as applicable, for the transaction of business
and is in good standing under the Laws of each other jurisdiction in which it
owns or leases properties, or conducts any business so as to require such
qualification.
(b)    Capitalization. The authorized capital stock of the Company consists of
110,000,000 shares of the Common Stock of which, as of the close of business on
December 19, 2018, 59,177,887 shares were issued and outstanding (including, for
the avoidance of doubt, shares held in treasury and shares of restricted stock
issued pursuant to compensatory equity plans of the Company or a subsidiary of
the Company in effect as of the date hereof and set forth in Section 2.2(b) of
the Company Disclosure Letter (the “Company Stock Plans”)), and 20,000,000
shares of Preferred Stock, par value $0.01 per share (the “Preferred Stock”), of
which, as of the date hereof, 75,000 shares have been designated as Series A
Participating Preferred Shares, none of which are issued or outstanding, and no
other shares are either designated or issued and outstanding. As of the close of
business on December 19, 2018, the Company did not hold any shares of the Common
Stock in its treasury. As of the close of business on December 19, 2018, no
shares of the Common Stock or Preferred Stock were reserved for issuance, except
for (i) [*] shares of the Common Stock reserved for issuance under the Company
Stock Plans (including [*] shares of the Common Stock reserved for issuance upon
the settlement of restricted stock units and performance awards outstanding as
of such date and granted under the Company Stock Plans (assuming, in the case of
performance awards, that applicable goals are attained at target level)),
(ii) [*] shares of the Common Stock reserved for issuance upon the exercise of
warrants issued pursuant to that certain Investment Agreement, dated as of March
8, 2016, by and between the Company and Amazon (such agreement, the “2016
Investment Agreement” and such warrants, the “Issued Amazon Warrants”) and
(iii) (A) [*] shares of the Common Stock reserved for issuance upon conversion
of the Company’s 1.125% Convertible Senior Notes due 2024 (the “Existing
Convertible Notes”), and


-7-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(B) [*] shares of the Common Stock reserved for issuance upon exercise of
warrants (the “Existing Convertible Note Warrants”) issued pursuant to (1) the
Bank Warrant Confirmation and Additional Warrant Confirmation, each dated as of
September 25, 2017, between the Company and Goldman Sachs & Co. LLC, (2) the
Bank Warrant Confirmation and Additional Warrant Confirmation, each dated as of
September 25, 2017, between the Company and Bank of America, N.A., (3) the Bank
Warrant Confirmation and Additional Warrant Confirmation, each dated as of
September 25, 2017, between the Company and JPMorgan Chase Bank, National
Association, London Branch, and (4) the Bank Warrant Confirmation and Additional
Warrant Confirmation, each dated as of September 25, 2017, between the Company
and Bank of Montreal. The outstanding shares of the Common Stock have been duly
authorized and are validly issued and outstanding, fully paid and nonassessable,
and subject to no preemptive rights (and were not issued in violation of any
preemptive rights, the Company’s certificate of incorporation or by-laws, or any
applicable Laws). Except as set forth above or pursuant to the Transaction
Documents, there are no (A) shares of capital stock or other equity interests or
voting securities of the Company authorized, reserved for issuance, issued or
outstanding, (B) options, warrants, calls, preemptive rights, subscription or
other rights, instruments, agreements, arrangements or commitments of any
character, obligating the Company or any of its subsidiaries to issue, transfer
or sell or cause to be issued, transferred or sold any shares of capital stock
or other equity interest or voting security in the Company or any securities or
instruments convertible into or exchangeable for such shares of capital stock or
other equity interests or voting securities, or obligating the Company or any of
its subsidiaries to grant, extend or enter into any such option, warrant, call,
preemptive right, subscription or other right, instrument, agreement,
arrangement or commitment, (C) outstanding contractual obligations of the
Company or any of its subsidiaries to repurchase, redeem or otherwise acquire
any capital stock or other equity interest or voting securities of the Company,
or (D) issued or outstanding performance awards, units, rights to receive any
capital stock or other equity interest or voting securities of the Company on a
deferred basis, or rights to purchase or receive any capital stock or equity
interest or voting securities issued or granted by the Company to any current or
former director, officer, employee or consultant of the Company. No subsidiary
of the Company owns any shares of capital stock or other equity interest or
voting securities of the Company. Except as otherwise provided in Section 2.2(b)
of the Company Disclosure Letter, there are no voting trusts or other agreements
or understandings to which the Company or any of its subsidiaries is a party
with respect to the voting of the capital stock or other equity interest or
voting securities of the Company.
(c)    The Warrants and Warrant Shares. Each of the Warrants has been duly
authorized by the Company and will, as of the date of the applicable Warrant
Issuance, constitute a valid and legally binding obligation of the Company in
accordance with its terms, except as the same may be limited by the Bankruptcy
Exceptions. The Warrant Shares have been duly authorized and reserved for
issuance upon exercise of the Warrants (except that the authorization of any
Warrant Shares issuable upon exercise of Warrant‑C or any Subsequent Warrant
(for the avoidance of doubt, without giving effect to any “cashless” or “net”
exercise provisions therein) (a “Restricted Share Authorization”) will require
the approval of the Company’s stockholders of an amendment to the certificate of
incorporation of the Company (the “Charter Amendment Approval”), and the
exercise of Warrant-C or any Subsequent Warrant in respect of any Warrant Shares
in excess of [*] shares (for the avoidance of doubt, without giving effect to
any “cashless”


-8-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




or “net” exercise provisions therein) (a “Restricted Warrant Exercise”) will
require the approval of the Company’s stockholders pursuant to the applicable
rules of The NASDAQ Global Select Market (the “NASDAQ Approval”)) and, when so
issued (from and after the Charter Amendment Approval with respect to any
Restricted Share Authorization, and from and after the NASDAQ Approval with
respect to any Restricted Warrant Exercise), will be validly issued, fully paid
and non-assessable, and free and clear of any liens or encumbrances, other than
liens or encumbrances created by the Transaction Documents, arising as a matter
of applicable Law or created by or at the direction of Amazon or any of its
Affiliates.
(d)    Authorization, Enforceability.
(i)    Each of the Company, and each subsidiary of the Company that is a party
to any other Transaction Document, has the power and authority to execute and
deliver this Agreement and the other Transaction Documents, as applicable, and
subject to obtaining the Charter Amendment Approval with respect to any
Restricted Share Authorization and the NASDAQ Approval with respect to any
Restricted Warrant Exercise, to consummate the transactions contemplated hereby
and thereby, and to carry out its obligations hereunder and thereunder. The
execution, delivery and performance by the Company, and by each subsidiary of
the Company that is a party to any other Transaction Document, of this Agreement
and the other Transaction Documents to which it is a party and the consummation
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate (or analogous) action on the part of the Company and its
stockholders, or such subsidiary and its equityholders, as applicable, and no
further approval or authorization is required on the part of the Company or its
stockholders, or such subsidiary or its equityholders, as applicable, except
that any Restricted Share Authorization will require the Charter Amendment
Approval and any Restricted Warrant Exercise will require the NASDAQ Approval.
This Agreement and the other Transaction Documents, assuming the due
authorization, execution and delivery by the other parties hereto and thereto,
are valid and binding obligations of the Company and each such subsidiary, as
applicable, enforceable against the Company and such subsidiary, respectively,
in accordance with their respective terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting the enforcement of creditors’ rights generally and general equitable
principles, regardless of whether such enforceability is considered in a
proceeding at Law or in equity (“Bankruptcy Exceptions”).
(ii)    The execution, delivery and performance by the Company, and each
subsidiary of the Company that is a party to any other Transaction Document, of
this Agreement and the other Transaction Documents, as applicable, and the
consummation of the transactions contemplated hereby and thereby and compliance
by the Company or such subsidiary, as applicable, with any of the provisions
hereof and thereof, will not (A) violate, conflict with, or result in a breach
of any provision of, or constitute a default (or an event which,


-9-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




with notice or lapse of time or both, would constitute a default) under, or
result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of, any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Company or any of its subsidiaries under any of the
terms, conditions or provisions of (x) its certificate of incorporation or
by-laws (or analogous organizational documents), or (y) any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Company or any of its subsidiaries is a
party or by which it or any of its subsidiaries may be bound, or to which the
Company or any of its subsidiaries or any of the properties or assets of the
Company or any of its subsidiaries is subject, or (B) subject to compliance with
the statutes and regulations referred to in the next paragraph, violate any Law
or Order applicable to the Company or any of its subsidiaries or any of their
respective properties or assets except, in the case of clauses (A)(y) and (B),
for those occurrences that would not constitute a Material Adverse Effect.
(iii)    Other than (A) such notices, filings, exemptions, reviews,
authorizations, consents or approvals as have been made or obtained as of the
date hereof, and (B) notices, filings, exemptions, reviews, authorizations,
consents or approvals as may be required under, and other applicable
requirements of (1) the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”), (2) any other Antitrust Laws, (3) the Exchange Act,
(4) the Securities Act, (5) The NASDAQ Global Select Market and (6) the DOT
Regulations, no notice to, filing with, exemption or review by, or
authorization, consent or approval of, any federal, state, local, domestic,
foreign or supranational court, administrative or regulatory agency or
commission or other federal, state, local, domestic, foreign or supranational
governmental authority or instrumentality (each, a “Governmental Entity”) is
required to be made or obtained by the Company or any of its subsidiaries in
connection with the consummation by the Company or any of its subsidiaries of
any Warrant Issuance and the other transactions contemplated hereby and by the
other Transaction Documents, except for any such notices, filings, exemptions,
reviews, authorizations, consents and approvals the failure of which to make or
obtain would not constitute a Material Adverse Effect. For purposes of this
Agreement, “Antitrust Laws” means the HSR Act, the Sherman Act, as amended, the
Clayton Act, as amended, the Federal Trade Commission Act, as amended, and any
other federal, state, local, domestic, foreign or supranational Laws that are
designed to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade or that provide for review of foreign
investment.
(e)    Company Financial Statements; Internal Controls.
(i)    Each of the consolidated financial statements included in the SEC Reports
(A) complied as to form, as of their respective dates of filing with the
Commission, in all material respects with the applicable accounting


-10-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




requirements and with the rules and regulations of the Commission, (B) were
prepared in accordance with GAAP, in all material respects, applied on a
consistent basis during the periods involved (except as may be indicated in such
financial statements or in the notes thereto and subject, in the case of
unaudited statements, to normal year-end audit adjustments and the absence of
footnote disclosure), and (C) fairly presents, in all material respects, the
consolidated financial position and the consolidated results of operations and
cash flows (and changes in financial position, if any) of the Company and its
subsidiaries as of the date and for the periods referred to in such financial
statements.
(ii)    Neither the Company nor any of the Company’s subsidiaries is a party to,
or has any commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar agreement or arrangement, where the result, purpose
or effect of such agreement or arrangement is to avoid disclosure of any
material transaction involving, or material liabilities of, the Company or any
of its subsidiaries in the SEC Reports (including the financial statements
contained therein).
(iii)    The Company has designed and maintains a system of internal control
over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the
Exchange Act) sufficient to provide reasonable assurances regarding the
reliability of financial reporting. The Company (A) has designed and maintains
disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e)
of the Exchange Act) to provide reasonable assurance that information required
to be disclosed by the Company in the reports that it files or submits with the
Commission is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules, regulations and forms, and is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure, and (B) has disclosed, based on
its most recent evaluation of internal control over financial reporting, to the
Company’s outside auditors and the Audit Committee of the Company’s Board of
Directors (x) all significant deficiencies and material weaknesses in the design
or operation of internal control over financial reporting that would reasonably
be expected to adversely affect the Company’s ability to record, process,
summarize and report financial information and (y) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting, all of which
information described in clauses (x) and (y) above has been disclosed by the
Company to Amazon prior to the date hereof. Any material change in internal
control over financial reporting required to be disclosed in any SEC Report has
been so disclosed.
(iv)    Since December 31, 2014, neither the Company nor any of its subsidiaries
has received any material complaint, allegation, assertion or claim regarding
the accounting or auditing practices, procedures, methodologies or


-11-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




methods of the Company or any of its subsidiaries or their respective internal
accounting controls.
(v)    Each of the principal executive officer of the Company and the principal
financial officer of the Company (or each former principal executive officer of
the Company and each former principal financial officer of the Company, as
applicable) has made all certifications required by Rules 13a-14 and 15d-14
under the Exchange Act and Sections 302 and 906 of the Sarbanes-Oxley Act of
2002, as amended (“SOX”), with respect to the SEC Reports, and the statements
contained in such certifications were true and complete on the date such
certifications were made. For purposes of this Agreement, “principal executive
officer” and “principal financial officer” shall have the meanings given to such
terms in SOX.
(f)    No Material Adverse Effect. Since December 31, 2017, no Material Adverse
Effect has occurred.
(g)    Reports.
(i)    Since December 31, 2014, the Company has complied in all material
respects with the filing requirements of Sections 13(a), 14(a) and 15(d) of the
Exchange Act, and of the Securities Act.
(ii)    The SEC Reports, when they became effective or were filed with the
Commission, as the case may be, complied in all material respects with the
requirements of the Securities Act, the Exchange Act and SOX, as applicable, and
none of such documents, when they became effective or were filed with the
Commission, as the case may be, contained an untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances in which they were
made, not misleading.
(h)    Anti-takeover Provisions and No Rights Plan.
(i)    The actions taken by the Board of Directors of the Company to approve
this Agreement, the Transaction Documents and the transactions contemplated
hereby and thereby, assuming the accuracy of the representations and warranties
of Amazon set forth in Section 2.3(c), constitute all the action necessary to
render inapplicable to this Agreement, the Transaction Documents and the
transactions contemplated hereby and thereby the provisions of any potentially
applicable anti-takeover, control share, fair price, moratorium, interested
shareholder or similar Law (including, for the avoidance of doubt, Section 203
of the Delaware General Corporation Law) and any potentially applicable
provision of the Company’s certificate of incorporation or bylaws (collectively,
the “Anti-takeover Provisions”).


-12-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(ii)    The Company does not have any “poison pill” or similar shareholder
rights plan or agreement in effect.
(i)    No Change in Control. Except as set forth in Section 2.2(i) of the
Company Disclosure Letter, neither the execution and delivery of this Agreement
or any of the other Transaction Documents, nor the consummation of the
transactions contemplated hereby and thereby will (i) result in any payment
(including severance, unemployment compensation, forgiveness of indebtedness or
otherwise) becoming due to any director or any employee of the Company or any of
its subsidiaries under any employment, compensation or benefit plan, program,
policy, agreement or arrangement that is sponsored, maintained or contributed to
by the Company or any of its subsidiaries (each, a “Company Benefit Plan”) or
otherwise; (ii) increase any benefits otherwise payable under any Company
Benefit Plan; (iii) result in any acceleration of the time of payment or vesting
of any such benefits; (iv) require the funding or acceleration of funding of any
trust or other funding vehicle; or (v) constitute a “change in control,” “change
of control” or other similar term under any Company Benefit Plan.
(j)    Brokers; Fees and Expenses. No broker, investment banker, financial
advisor or other person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission, or the reimbursement of expenses,
in connection with the transactions contemplated by this Agreement or the other
Transaction Documents based upon arrangements made by or on behalf of the
Company.

2.3    Representations and Warranties of Amazon. Amazon hereby represents and
warrants as of the date of this Agreement to the Company that:
(a)    Organization. Amazon has been duly incorporated and is validly existing
as a corporation in good standing under the Laws of the State of Delaware, with
the corporate power and authority to own its properties and conduct its business
in all material respects as currently conducted.
(b)    Authorization, Enforceability.
(i)    Amazon and each of its subsidiaries that is a party to any other
Transaction Document have the corporate or analogous power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party, to consummate the transactions contemplated hereby and thereby,
and to carry out its obligations hereunder and thereunder. The execution,
delivery and performance by Amazon, and by each of its subsidiaries that is a
party to any other Transaction Document, as applicable, of this Agreement and
the other Transaction Documents to which it is a party and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate or analogous action on its, or such subsidiary’s or
part, as applicable, and no further approval or authorization is required on
its, or such subsidiary’s part, as applicable. This Agreement and the other
Transaction Documents, assuming the due authorization, execution and delivery by
the other parties hereto and thereto, are valid and binding obligations of
Amazon, and such subsidiary, as applicable, enforceable against it, and such
subsidiary, as


-13-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




applicable, in accordance with their respective terms, except as the same may be
limited by Bankruptcy Exceptions. Notwithstanding anything to the contrary
contained herein, the exercise of the Warrants may require further board of
director (or analogous) approvals or authorizations on the part of Amazon (the
“Exercise Approval”).
(ii)    The execution, delivery and performance by Amazon, or any such
subsidiary, as applicable, of this Agreement and the other Transaction Documents
to which it, or any such subsidiary is a party and the consummation of the
transactions contemplated hereby and thereby and compliance by it, and such
subsidiary, as applicable, with any of the provisions hereof and thereof, will
not (A) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of its properties or assets under any of the
terms, conditions or provisions of (x) subject to Exercise Approval, its, or
such subsidiary’s, as applicable, organizational documents or (y) any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which it, or such subsidiary, as applicable, is a
party or by which it, or such subsidiary, as applicable, may be bound, or to
which it, or such subsidiary, as applicable, or any of its, or such
subsidiary’s, as applicable, properties or assets is subject, or (B) subject to
compliance with the statutes and regulations referred to in the next paragraph,
violate any Law or any Order applicable to it, or such subsidiary, as
applicable, or any of its, or such subsidiary’s, as applicable, properties or
assets except, in the case of clauses (A)(y) and (B), for those occurrences
that, individually or in the aggregate, have not had and would not reasonably be
expected to have, a material adverse effect on the ability of Amazon to complete
the transactions contemplated by the Transaction Documents or to perform its
obligations under the Transaction Documents.
(iii)    Other than (A) such notices, filings, exemptions, reviews,
authorizations, consents or approvals as have been made or obtained as of the
date hereof, and (B) notices, filings, exemptions, reviews, authorizations,
consents or approvals as may be required under, and other applicable
requirements of (1) the HSR Act, (2) any other Antitrust Laws, (3) the Exchange
Act, (4) the Securities Act and (5) DOT Regulations, no notice to, filing with,
exemption or review by, or authorization, consent or approval of, any
Governmental Entity is required to be made or obtained by it or any of its
subsidiaries in connection with the consummation by Amazon or any of its
subsidiaries of any Warrant Issuance and the other transactions contemplated
hereby and by the other Transaction Documents, except for any such notices,
filings, exemptions, reviews, authorizations, consent and approvals the failure
of which to make or obtain have not had and would not reasonably be expected to
have, individually or in the aggregate, a material adverse effect on the ability
of Amazon to complete the


-14-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




transactions contemplated by the Transaction Documents or to perform its
obligations under the Transaction Documents.
(c)    Ownership. Other than pursuant to the Other Amazon Warrants this
Agreement and the other Transaction Documents, Amazon is not the Beneficial
Owner of (i) any Common Stock or (ii) any securities or other instruments
representing the right to acquire Common Stock. “Beneficial Ownership” shall
have the meaning assigned to such term in the A&R Stockholders Agreement.
“Beneficial Owner” and “Beneficially Own” shall have conforming definitions.
“Other Amazon Warrants” shall mean the Issued Amazon Warrants and any other
warrant that may be issued pursuant to the 2016 Investment Agreement.
(d)    Brokers; Fees and Expenses. No broker, investment banker, financial
advisor or other person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission, or the reimbursement of expenses,
in connection with the transactions contemplated by this Agreement or the other
Transaction Documents based upon arrangements made by or on behalf of Amazon.

ARTICLE III    
COVENANTS

3.1    Efforts.
(a)    Subject to the terms and conditions hereof (including the remainder of
this Section 3.1) and the other Transaction Documents, each party shall use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or desirable under applicable Law
to carry out the provisions hereof and thereof and give effect to the
transactions contemplated hereby and thereby. In furtherance and not in
limitation of the foregoing, each of the parties shall (i) subject to the
provisions of this Section 3.1, including Section 3.1(d), use its reasonable
best efforts to obtain as promptly as reasonably practicable and advisable (as
determined in good faith by Amazon in accordance with the first sentence of
Section 3.1(d)) all exemptions, authorizations, consents or approvals from, and
to make all filings with and to give all notices to, all third parties,
including any Governmental Entities, required in connection with the
transactions contemplated by this Agreement and the other Transaction Documents,
which, for the avoidance of doubt, shall include providing, as promptly as
reasonably practicable and advisable, such information to any Governmental
Entity as such Governmental Entity may request in connection therewith, and
(ii) cooperate fully with the other party in promptly seeking to obtain all such
exemptions, authorizations, consents or approvals and to make all such filings
and give such notices; provided, that nothing in this Section 3.1(a), shall
require Amazon to expend any money, bring any claim, action or proceeding or
offer or grant any accommodation (financial or otherwise) to any third party to
obtain any such exemptions, authorizations, consents or approvals or to make any
such filings or notices.
(b)    Without limiting the generality of the foregoing, (i) as promptly as
reasonably practicable after written notice from Amazon, the parties shall file
the Notification and Report Forms required under the HSR Act with the Federal
Trade Commission and the United States Department of Justice (the date on which
all such Notification and Report Forms


-15-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




required under the HSR Act have been initially filed, the “HSR Filing Date”) and
(ii) as promptly as reasonably practicable after written notice from Amazon,
file, make or give, as applicable, all other filings, requests or notices
required under any other Antitrust Laws, in each case with respect to the
issuance of the Warrant Shares (the “Initial Filing Transaction”) (the filings,
requests and notices described in the foregoing clauses (i) and (ii),
collectively, the “Initial Antitrust Filings”). In addition, following the
receipt of the Initial Antitrust Clearance, to the extent required by applicable
Law (including, for the avoidance of doubt any Antitrust Law) in connection with
any further issuance of Warrant Shares (in each case, whether in full or in
part), the parties shall file, make or give, as applicable, as promptly as
reasonably practicable and advisable (as determined in good faith by Amazon in
accordance with the first sentence of Section 3.1(d)), any further required
filings, requests or notices required under any Antitrust Laws, including the
HSR Act (collectively, the “Other Antitrust Filings”). Without limiting the
generality of the foregoing, each party shall supply as promptly as reasonably
practicable to the appropriate Governmental Entities any information and
documentary material that may be requested pursuant to the HSR Act or any other
Antitrust Laws. For purposes of this Agreement, the term “Initial Antitrust
Clearance” as of any time means (x) prior to such time, the expiration or
termination of the waiting period under the HSR Act and the receipt of all
exemptions, authorizations, consents or approvals, the making of all filings and
the giving of all notices, and the expiration of all waiting periods, pursuant
to any other Antitrust Laws, in each case to the extent required with respect to
the Initial Filing Transaction, and (y) the absence at such time of any
applicable Law or temporary restraining order, preliminary or permanent
injunction or other Order, or legally binding agreement with a Governmental
Entity, stipulation, decision or decree issued by any court of competent
jurisdiction or other legal restraint or prohibition under any Antitrust Law, in
each case that has the effect of preventing the consummation of the Initial
Filing Transaction.
(c)    Subject to the terms and conditions hereof (including the remainder of
this Section 3.1) and the other Transaction Documents, each of the parties shall
use its reasonable best efforts to avoid or eliminate each and every impediment
under any Antitrust Laws that may be asserted by any Governmental Entity, so as
to enable the parties to give effect to the transactions contemplated hereby and
by the other Transaction Documents in accordance with the terms hereof and
thereof; provided, that notwithstanding anything to the contrary contained
herein or in any of the other Transaction Documents, nothing in this Section 3.1
shall require, or be construed to require, any party or any of its Affiliates to
agree to (and no party or any of its Affiliates shall agree to, without the
prior written consent of the other parties): (i) sell, hold separate, divest,
discontinue or limit (or any conditions relating to, or changes or restrictions
in, the operation of) any assets, businesses or interests of it or its
Affiliates (irrespective of whether or not such assets, businesses or interests
are related to, are the subject matter of or could be affected by the
transactions contemplated by the Transaction Documents); (ii) without limiting
clause (i) in any respect, any conditions relating to, or changes or
restrictions in, the operations of any such assets, businesses or interests that
would reasonably be expected to adversely impact (x) the business of, or the
financial, business or strategic benefits of the transactions contemplated
hereby or by any of the other Transaction Documents to it or its Affiliates, or
(y) any other assets, businesses or interests of it or its Affiliates; or
(iii) without limiting clause (i) in any respect, any modification or waiver of
the terms and conditions of this Agreement or any of the other Transaction
Documents that would reasonably be expected to adversely impact


-16-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(x) the business of, or financial, business or strategic benefits of the
transactions contemplated hereby or by any of the other Transaction Documents to
it or its Affiliates, or (y) any other assets, businesses or interests of it or
its Affiliates.
(d)    Amazon shall have the principal responsibility for devising and
implementing the strategy (including with respect to the timing of filings) for
obtaining any exemptions, authorizations, consents or approvals required under
the HSR Act or any other Antitrust Laws in connection with the transactions
contemplated hereby and by the other Transaction Documents; provided, however,
that Amazon shall consult in advance with the Company and in good faith take the
Company’s views into account regarding the overall antitrust strategy. Each of
the parties shall promptly notify the other party of, and if in writing furnish
the other with copies of (or, in the case of oral communications, advise the
other of), any substantive communication that it or any of its Affiliates
receives from any Governmental Entity, whether written or oral, relating to the
matters that are the subject of this Agreement or any of the other Transaction
Documents and, to the extent reasonably practicable, permit the other party to
review in advance any proposed substantive written communication by such party
to any Governmental Entity and consider in good faith the other party’s
reasonable comments on any such proposed substantive written communications
prior to their submission. No party shall, and each party shall cause its
Affiliates not to, participate or agree to participate in any substantive
meeting or communication with any Governmental Entity in respect of the subject
matter of the Transaction Documents, including on a “no names” or hypothetical
basis, unless (to the extent practicable) it or they consult with the other
party in advance and, to the extent practicable and permitted by such
Governmental Entity, give the other party the opportunity to jointly prepare
for, attend and participate in such meeting or communication. The parties shall
(and shall cause their Affiliates to) coordinate and cooperate fully with each
other in exchanging such information and providing such assistance as the other
party may reasonably request in connection with the matters described in this
Section 3.1, including (x) furnishing to each other all information reasonably
requested to determine the jurisdictions in which a filing or submission under
any Antitrust Law is required or advisable, (y) furnishing to each other all
information required for any filing or submission under any Antitrust Law and
(z) keeping each other reasonably informed with respect to the status of each
exemption, authorization, consent, approval, filing and notice under any
Antitrust Law, in each case, in connection with the matters that are the subject
of this Agreement or any of the other Transaction Documents. The parties shall
provide each other with copies of all substantive correspondence, filings or
communications between them or any of their Affiliates or representatives, on
the one hand, and any Governmental Entity or members of its staff, on the other
hand, relating to the matters that are the subject of this Agreement or any of
the other Transaction Documents; provided that such material may be redacted as
necessary to (1) comply with contractual arrangements, (2) address good faith
legal privilege or confidentiality concerns and (3) comply with applicable Law.
(e)    Subject to the other provisions of this Agreement, including in this
Section 3.1, in the event that any arbitral, administrative, judicial or
analogous action, claim or proceeding is instituted (or threatened to be
instituted) by a Governmental Entity or any other party challenging the
transactions contemplated hereby or by any of the other Transaction Documents
(“Transaction Litigation”), each party shall use its reasonable best efforts to
contest and resist any such Transaction Litigation and to have vacated, lifted,
reversed or overturned any


-17-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Order, whether temporary, preliminary or permanent, that is in effect and that
prohibits, prevents or restricts consummation or implementation of the
transactions contemplated hereby or by any of the other Transaction Documents.
Each party shall keep the other party reasonably informed unless doing so would
reasonably be likely to jeopardize any privilege of such party regarding any
such Transaction Litigation (subject to such party using reasonable best efforts
to, and cooperating in good faith with the other party in, developing and
implementing reasonable alternative arrangements to provide such other party
with such information). Subject to the immediately preceding sentence, each
party shall promptly advise the other party orally and in writing and shall
cooperate fully in connection with, and shall consult with each other with
respect to, any Transaction Litigation and shall in good faith give
consideration to each other’s advice with respect to such Transaction
Litigation.
(f)    Without limiting the generality of the foregoing, as promptly as
practicable after written notice from Amazon that Amazon intends to exercise any
Warrant that would result in Amazon having beneficial control of 10% or more of
the Common Stock, Amazon and the Company shall jointly file a “Notice of
Substantial Change of Ownership” with the DOT. Amazon and the Company shall
cooperate fully in promptly responding to any associated information requests of
the DOT in seeking its approval of the substantial change in the Company’s
ownership (the “DOT Approval”).
(g)    As promptly as practicable following the date hereof, the Company shall
adopt such amendments and take such further actions and do or cause to be done
all things necessary, proper or advisable under applicable Law, to prevent the
execution and delivery of the Transaction Documents and the consummation of the
transactions contemplated thereby from constituting a “change in control,”
“change of control” or other similar term under any Company Benefit Plan.
(h)    Notwithstanding anything herein to the contrary, from and after the
earlier of (i) the exercise of the Warrants in full and (ii) the expiration,
termination or cancellation of the Warrants without the Warrants having been
exercised in full, no party shall have any further obligations under this
Section 3.1; provided, that this Section 3.1(h) shall in no way relieve any
party with respect to any breach by such party of this Section 3.1 prior to such
time.

3.2    Public Announcements. The parties acknowledge that the communication plan
(including the initial press release of each party) regarding the initial
announcement of the transactions contemplated by this Agreement and the other
Transaction Documents to customers, suppliers, investors and employees and
otherwise (the “Initial Communications Materials”) has been agreed by the
parties. After the transmission of the Initial Communications Materials, except
as required by applicable Law or by the rules or requirements of any stock
exchange on which the securities of a party are listed or as contemplated by
Section 3.4, no party shall make, or cause to be made, or permit any of its
Affiliates to make, any press release or public announcement or other similar
communications in respect of the Transaction Documents or the transactions
contemplated thereby without prior written consent (not to be unreasonably
withheld, conditioned or delayed) of the other party, to the extent such
release, announcement or communication relates to the transactions contemplated
hereby or by any of the other Transaction Documents; provided that no party
shall have the right to consent to any release, announcement or communication of
the other party (including any filing required to be made


-18-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




under the Exchange Act or the Securities Act) made in the ordinary course of
business unless and to the extent such release, announcement or communication
(x) relates specifically to the signing or completion of the transactions
contemplated hereby or by any of the other Transaction Documents or (y) includes
information with respect to the transactions contemplated hereby or by any of
the other Transaction Documents that is inconsistent with the Initial
Communications Materials; provided, further, that the immediately foregoing
clauses (x) and (y) shall not apply to any release, announcement or other
communication to the extent containing information that is consistent with
releases, announcements or other communications previously consented to by the
other party in accordance with this Section 3.2.

3.3    Expenses. Unless otherwise provided in any Transaction Document, each of
the parties shall bear and pay all costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated under the Transaction
Documents, including fees and expenses of its own financial or other
consultants, investment bankers, accountants and counsel.

3.4    Stockholder Approval.
(a)    As promptly as reasonably practicable following the date of this
Agreement, and in any event no later than the first regularly scheduled annual
meeting of the stockholders of the Company following the date of this Agreement,
the Company shall convene and hold a meeting (the “Initial Stockholder Meeting”)
of the stockholders of the Company (the “Company Stockholders”) to obtain the
Charter Amendment Approval and the NASDAQ Approval (collectively, the
“Stockholder Approval”); provided that the parties acknowledge that such meeting
may be postponed or adjourned in accordance with the Company’s certificate of
incorporation or by-laws if (x) there is an insufficient number of shares of the
Common Stock present or represented by a proxy at the Initial Stockholder
Meeting to conduct business at the Initial Stockholder Meeting, (y) the Company
is required to postpone or adjourn the Initial Stockholder Meeting by applicable
Law or a request from the Commission or its staff, or (z) the Company determines
in good faith that it is necessary or appropriate to postpone or adjourn the
Initial Stockholder Meeting in order to give the Company Stockholders sufficient
time to evaluate any information or disclosure that the Company has sent or
otherwise made available to them.
(b)    The Company shall use its reasonable best efforts to obtain the
Stockholder Approval. Without limiting the foregoing, the Company shall
(x) recommend that the Company Stockholders vote in favor of the Stockholder
Approval (and not withdraw or modify in any adverse respect such
recommendation), (y) solicit proxies in favor of the Stockholder Approval in
accordance with this Section 3.4(b), and (z) obtain commitments from each of the
directors and executive officers of the Company to vote in favor of the
Stockholder Approval. In connection with the Initial Stockholder Meeting, the
Company shall promptly prepare (and Amazon shall reasonably cooperate with the
Company to prepare) and file with the Commission a preliminary proxy statement,
shall use its reasonable best efforts to respond to any comments of the
Commission or its staff and to cause a definitive proxy statement related to
such meeting to be mailed to the Company Stockholders as promptly as practicable
after clearance thereof by the Commission. The Company shall notify Amazon
promptly of the receipt of any comments from the Commission or its staff with
respect to the proxy statement and of any request by the Commission or its staff
for amendments or supplements to such proxy statement


-19-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




or for additional information and shall supply Amazon with copies of all
correspondence between the Company or any of its representatives, on the one
hand, and the Commission or its staff, on the other hand, with respect to such
proxy statement. If at any time prior to the Initial Stockholder Meeting there
shall occur any event that is required to be set forth in an amendment or
supplement to the proxy statement, the Company shall as promptly as reasonably
practicable prepare and mail to the Company Stockholders such an amendment or
supplement. Each of the parties shall promptly correct any information provided
by it or on its behalf for use in the proxy statement if and to the extent that
such information shall have become false or misleading in any material respect,
and the Company shall as promptly as reasonably practicable prepare and furnish
to the Company Stockholders an amendment or supplement to correct such
information to the extent required by applicable Laws. The Company shall consult
with Amazon prior to filing any proxy statement, or any amendment or supplement
thereto, or responding to any comments from the Commission or its staff with
respect thereto, and provide Amazon with a reasonable opportunity to comment
thereon, and consider in good faith any comments proposed by Amazon.
(c)    Amazon shall furnish the Company all information reasonably requested by
the Company concerning itself, its Affiliates, directors, officers, stockholders
and such other matters as may be reasonably necessary or advisable in connection
with the proxy statement in connection with the Initial Stockholder Meeting.
(d)    In the event that (i) the Stockholder Approval is not obtained at the
Initial Stockholder Meeting (or any postponement or adjournment thereof) and
(ii) Amazon has not exercised its right to terminate this Agreement pursuant to
Section 5.1(a)(iii), the Company shall convene and hold additional meetings of
the Company Stockholders (each such meeting, an “Additional Meeting” and,
together with the Initial Stockholder Meeting, the “Company Stockholder
Meetings”) to obtain the Stockholder Approval; provided that (x) the Company
shall not be required to convene and hold more than three Company Stockholder
Meetings for the purpose of obtaining the Stockholder Approval in the aggregate,
and (y) the Company shall reasonably cooperate with Amazon in determining the
timing of convening any Additional Meetings. The provisions of this Section 3.4
shall apply, mutatis mutandis, to any Additional Meeting and any proxy statement
related thereto. The Company’s obligations under this Section 3.4 shall
terminate and expire immediately following the second Additional Meeting (or, in
the event of any adjournment or postponement thereof, immediately following the
date on which the second Additional Meeting shall have concluded).

3.5    Tax Treatment.
(a)    No later than 90 days after the date of this Agreement, Amazon shall
provide the Company with a proposed valuation of Warrant-C for tax purposes,
together with reasonable supporting documentation, taking into account the
vesting schedule and any other relevant economic assumptions or inputs with
respect to such Warrant as determined by Amazon. Amazon shall provide the
Company with a reasonable opportunity to review such proposed valuation, and
shall in good faith take the Company’s views into account in finalizing such
proposed valuation. Such valuation as finally determined by Amazon in its sole
discretion pursuant to this Section 3.5(a) shall be binding on Amazon and the
Company for all tax purposes. Amazon and the Company shall treat the issuance of
Warrant-C as a closed, taxable


-20-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




transaction occurring on the date of this Agreement, rather than as an open
transaction, for tax purposes. Neither Amazon nor the Company shall take any
position for tax purposes that is inconsistent with the foregoing, unless
required by applicable Law; provided that the foregoing shall not prevent the
Company from taking a deduction with respect to any Warrant Issuance in a year
(or years) later than the year in which such Warrant Issuance occurs or in an
aggregate amount that is less than the valuation of the applicable Warrant.
(b)    Each of the parties shall value each Subsequent Warrant in accordance
with the principles set forth on Annex E.
(c)    If any Governmental Entity issues to either party a notice of its intent
to issue an assessment or raises any tax issue, in each case with respect to the
valuation of any Warrants adopted by the parties pursuant to this Section 3.5,
such party shall notify the other party of its receipt of such notice within
thirty (30) days of receipt, and (i) such party shall control such audit,
investigation or contest in good faith; (ii) to the extent relating to the
valuation of the Warrants, such party shall keep the other party reasonably
informed regarding the status of such audit, investigation or contest; (iii) to
the extent relating to the valuation of the Warrants, the other party shall have
the right, at the other party’s sole cost and expense, to participate in such
audit, investigation or contest; and (iv) to the extent relating to the
valuation of the Warrants, such party shall not settle or otherwise resolve such
audit, investigation or contest without the prior written consent of the other
party (which consent will not be unreasonably withheld, conditioned or delayed).

ARTICLE IV    
ADDITIONAL AGREEMENTS

4.1    Acquisition for Investment. Amazon acknowledges that the issuance of the
Warrants and any Warrant Shares pursuant thereto has not been registered under
the Securities Act or under any state securities Laws. Amazon (i) acknowledges
that it is acquiring the Warrants and any Warrant Shares pursuant thereto under
an exemption from registration under the Securities Act solely for investment
with no present intention to distribute them to any person in violation of the
Securities Act or any other applicable securities Laws, (ii) agrees that it
shall not (and shall not permit its Affiliates to) sell or otherwise dispose of
any Warrant or any Warrant Shares pursuant thereto, except in compliance with
the registration requirements or exemption provisions of the Securities Act and
any applicable securities Laws, (iii) acknowledges that it has such knowledge
and experience in financial and business matters and in investments of this type
that it is capable of evaluating the merits and risks of any Warrant Issuance
and of making an informed investment decision, and has conducted a review of the
business and affairs of the Company that it considers sufficient and reasonable
for purposes of consummating such Warrant Issuance, (iv) acknowledges that it is
able to bear the economic risk of such Warrant Issuance and is able to afford a
complete loss of such investment and (v) acknowledges that it is an “accredited
investor” (as that term is defined by Rule 501 under the Securities Act).

4.2    Legend. Amazon agrees that all certificates or other instruments
representing any Warrant and any Warrant Shares pursuant thereto shall bear a
legend substantially to the following effect:


-21-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.
THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF (1) AN INVESTMENT AGREEMENT, DATED AS OF
DECEMBER 20, 2018 BY AND BETWEEN THE ISSUER OF THESE SECURITIES AND AMAZON.COM,
INC., A DELAWARE CORPORATION, A COPY OF WHICH IS ON FILE WITH THE ISSUER AND
(2) AN AMENDED AND RESTATED STOCKHOLDERS AGREEMENT, DATED AS OF DECEMBER 20,
2018 (AS THE SAME MAY BE AMENDED, RESTATED, MODIFIED OR SUPPLEMENTED FROM TIME
TO TIME), BY AND BETWEEN THE ISSUER OF THESE SECURITIES AND AMAZON.COM, INC. THE
SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENTS. ANY SALE OR OTHER
TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENTS WILL BE VOID.”
In the event that any Warrant Shares become registered under the Securities Act
or the Company is presented with an opinion of counsel reasonably satisfactory,
in form and substance, to the Company that the Warrant Shares are eligible to be
transferred without restriction in accordance with Rule 144 under the Securities
Act, the Company shall issue new certificates or other instruments representing
such Warrant Shares which shall not contain such portion of the above legend
that is no longer applicable; provided that the holder of such Warrant Shares
surrenders to the Company the previously issued certificates or other
instruments.

4.3    Anti-takeover Provisions and Rights Plan. The Company shall not take any
action that would cause this Agreement or any of the other Transaction
Documents, or any of the transactions contemplated hereby or thereby, to be
subject to any requirements imposed by any Anti-takeover Provision, or subject
in any manner to any “poison pill” or similar shareholder rights plan or
agreement, and shall take all necessary steps within its control to exempt (or
ensure the continued exemption of) the Transaction Documents and such
transactions from, or if necessary challenge the validity or applicability of,
any applicable Anti-takeover Provisions, as now or hereafter in effect.

4.4    Adjustments and Other Rights. From time to time prior to the applicable
Warrant Issuance with respect to any Subsequent Warrant that may be issued
hereunder, (x) the Warrant Shares that would be issuable and (y) with respect to
any such Subsequent Warrant issued on or prior to March 31, 2019, the Exercise
Price that would be payable, upon the issuance and exercise of any such
Subsequent Warrant, shall in each case be subject to adjustment as follows;


-22-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




provided that if more than one subsection of this Section 4.4 is applicable to a
single event, the subsection shall be applied that would produce the largest
adjustment and no single event shall cause an adjustment under more than one
subsection of this Section 4.4 so as to result in duplication.
(a)    Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Company shall at any time or from time to time (i) declare, order, pay or make a
dividend or make a distribution on its Common Stock in shares of the Common
Stock, (ii) split, subdivide or reclassify the outstanding shares of the Common
Stock into a greater number of shares or (iii) combine or reclassify the
outstanding shares of the Common Stock into a smaller number of shares, the
number of Warrant Shares that would be issuable upon the issuance and exercise
of any Subsequent Warrant, at the time of the record date for such dividend or
distribution or the effective date of such split, subdivision, combination or
reclassification, shall be proportionately adjusted so that Amazon, or any of
its permitted assigns under the Warrant (the “Warrantholder”), immediately after
such record date or effective date, as the case may be, would be entitled to
purchase the number of shares of the Common Stock which such holder would have
owned or been entitled to receive in respect of the shares of the Common Stock
subject to such Subsequent Warrant after such date had such Subsequent Warrant
been issued and exercised in full immediately prior to such record date or
effective date, as the case may be (disregarding whether or not such Subsequent
Warrant had been issued or become exercisable by its terms at such time). In the
event of such adjustment, solely with respect to any such Subsequent Warrant
issued on or prior to March 31, 2019, the Exercise Price that would be payable
at the time of the record date for such dividend or distribution or the
effective date of such split, subdivision, combination or reclassification shall
be immediately adjusted to the number obtained by dividing (x) the product of
(A) the number of Warrant Shares issuable upon the issuance and exercise of such
Subsequent Warrant in full before the adjustment determined pursuant to the
immediately preceding sentence (disregarding whether or not such Subsequent
Warrant had been issued or become exercisable by its terms at such time) and (B)
the Exercise Price in effect immediately prior to the record or effective date,
as the case may be, for the dividend, distribution, split, subdivision,
combination or reclassification giving rise to such adjustment by (y) the new
number of Warrant Shares issuable upon issuance and exercise of such Subsequent
Warrant in full determined pursuant to the immediately preceding sentence
(disregarding whether or not such Subsequent Warrant had been issued or become
exercisable by its terms at such time).
(b)    Certain Issuances of Common Shares or Convertible Securities. Solely with
respect to any such Subsequent Warrant issued on or prior to March 31, 2019, if
the Company shall at any time or from time to time issue shares of the Common
Stock (or rights or warrants or any other securities or rights exercisable or
convertible into or exchangeable (collectively, a “conversion”) for shares of
the Common Stock (collectively, “convertible securities”)) (other than in
Permitted Transactions or a transaction to which the adjustments set forth in
Section 4.4(a) are applicable), without consideration or at a consideration per
share (or having a conversion price per share) that is less than one-hundred
percent (100%) of the Market Price of the Common Stock immediately prior to the
date of the agreement on pricing of such shares (or of such convertible
securities) (such date of agreement, the “Pricing Date”) then, in such event:


-23-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(i)    the number of Warrant Shares that would be issuable upon the issuance and
exercise of such Subsequent Warrant immediately prior to the Pricing Date (the
“Initial Number”) shall be increased to the number obtained by multiplying the
Initial Number by a fraction (A) the numerator of which shall be the sum of (x)
the number of shares of the Common Stock outstanding immediately prior to the
Pricing Date and (y) the number of additional shares of the Common Stock issued
(or into which convertible securities may be converted) and (B) the denominator
of which shall be the sum of (x) the number of shares of the Common Stock
outstanding immediately prior to the Pricing Date and (y) the number of shares
of the Common Stock (rounded to the nearest whole share) which the Aggregate
Consideration in respect of such issuance of shares of the Common Stock (or
convertible securities) would purchase at the Market Price of the Common Stock
immediately prior to the Pricing Date; and
(ii)    the Exercise Price that would be payable upon the issuance and exercise
of such Subsequent Warrant shall be adjusted by multiplying such Exercise Price
that was applicable immediately prior to the Pricing Date by a fraction, the
numerator of which shall be the number of shares of the Common Stock issuable
upon the issuance and exercise of such Subsequent Warrant in full immediately
prior to the adjustment pursuant to clause (i) above when such Subsequent
Warrant is issued (disregarding whether or not such Subsequent Warrant had been
issued or become exercisable by its terms at such time), and the denominator of
which shall be the number of shares of the Common Stock issuable upon the
issuance and exercise of such Subsequent Warrant in full immediately after the
adjustment pursuant to clause (i) above (disregarding whether or not such
Subsequent Warrant had been issued or become exercisable by its terms at such
time).
For purposes of the foregoing: (i) the “Aggregate Consideration” in respect of
such issuance of shares of the Common Stock (or convertible securities) shall be
deemed to be equal to the sum of the net offering price (before deduction of any
related expenses payable to third parties, including discounts and commissions)
of all such shares of the Common Stock and convertible securities, plus the
aggregate amount, if any, payable upon conversion of any such convertible
securities (assuming conversion in accordance with their terms immediately
following their issuance (and further assuming for this purpose that such
convertible securities are convertible at such time)); (ii) in the case of the
issuance of such shares of the Common Stock or convertible securities for, in
whole or in part, any non-cash property (or in the case of any non-cash property
payable upon conversion of any such convertible securities), the consideration
represented by such non-cash property shall be deemed to be the Market Price (in
the case of securities) and/or Fair Market Value (in all other cases), as
applicable, of such non-cash property as of immediately prior to the Pricing
Date (before deduction of any related expenses payable to third parties,
including discounts and commissions); (iii) on any increase in the number of
shares of the Common Stock deliverable upon conversion of any such issued
convertible securities, and/or any decrease in the consideration receivable by
the Company in respect of any such conversion (each, a “Post-Issuance
Adjustment”), then, to the extent that, in respect of the same facts and events,
the adjustment provisions set forth in this Section 4.4


-24-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(excluding this clause (iii)) do not result in a proportionate increase in the
number of Warrant Shares that would be issuable upon the exercise of the
Subsequent Warrant, and/or proportionate decrease in the Exercise Price that
would be payable upon exercise of such Subsequent Warrant, in each case equal to
or greater than the proportionate increase and/or decrease, respectively, in
respect of such convertible securities, then the number of Warrant Shares that
would be issuable, and the Exercise Price that would be payable, upon exercise
of such Subsequent Warrant, in each case as set forth in the form of such
Subsequent Warrant, shall forthwith be readjusted to such number of Warrant
Shares and such Exercise Price as would have been obtained had the Post-Issuance
Adjustment been effective in respect of such convertible securities as of
immediately prior to the Pricing Date of such convertible securities; (iv) if
the Exercise Price that would be payable and the number of Warrant Shares that
would be issuable upon exercise of such Subsequent Warrant shall have been
adjusted upon the issuance of any convertible securities in accordance with this
Section 4.4, subject to clause (iii) above, no further adjustment of the
Exercise Price that would be payable and the number of Warrant Shares that would
be issuable upon exercise of such Subsequent Warrant shall be made for the
actual issuance of shares of the Common Stock upon the actual conversion of such
convertible securities in accordance with their terms; and (v) “Permitted
Transactions” shall include (A) issuances of shares of the Common Stock
(including upon exercise of options) to directors, advisors, employees or
consultants of the Company pursuant to a stock option plan, employee stock
purchase plan, restricted stock plan, other employee benefit plan or other
similar compensatory agreement or arrangement approved by the Board of Directors
of the Company, (B) issuances of shares of the Common Stock in accordance with
or pursuant to any Existing Convertible Notes or any Existing Convertible Note
Warrants (C) the issuance of any warrant that has been or may be issued pursuant
to the 2016 Investment Agreement or this Agreement (the “Amazon Warrants” or
shares of Common Stock in accordance with or pursuant to the Amazon Warrants,
including in connection with exercise of any Warrant.
Any adjustment made pursuant to this Section 4.4(b) shall become effective
immediately upon the date of such issuance. For the avoidance of doubt, no
increase to the Exercise Price that would be payable or decrease in the number
of Warrant Shares that would be issuable upon the issuance and exercise of any
Subsequent Warrant shall be made pursuant to this Section 4.4(b).
(c)    Distributions.
(i)    If the Company shall fix a record date for the making of a dividend or
other distribution (by spin-off or otherwise) on shares of the Common Stock,
whether in cash, Equity Interests of the Company, other securities of the
Company, evidences of indebtedness of the Company or any other Person or any
other property (including Equity Interests, other securities or evidences of
indebtedness of a subsidiary), or any combination thereof, excluding
(A) dividends or distributions subject to adjustment pursuant to Section 4.4(a)
or (B) dividends or distributions of rights in connection with the adoption of a
stockholder rights plan in customary form (including with respect to the receipt
of such rights in respect of shares of the Common Stock (including Warrant
Shares) issued subsequent to the initial dividend or distribution of such
rights), then in


-25-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




each such case, the number of Warrant Shares that would be issuable upon the
issuance and exercise of any Subsequent Warrant in full (disregarding whether or
not such Subsequent Warrant had been issued or become exercisable by its terms
at such time) shall be increased by multiplying such number of Warrant Shares by
a fraction, the numerator of which is the Market Price per share of the Common
Stock on such record date and the denominator of which is the Market Price per
share of the Common Stock on such record date less the Fair Market Value of the
cash and/or any other property, as applicable, to be so paid or distributed in
such dividend or distribution in respect of one (1) share of the Common Stock
(in each case as of the record date of such dividend or distribution); such
adjustment shall take effect on the record date for such dividend or
distribution. In the event of such adjustment, but solely with respect to any
such Subsequent Warrant issued on or prior to March 31, 2019, the Exercise Price
that would be payable upon the issuance and exercise of such Subsequent Warrant
shall immediately be decreased by multiplying such Exercise Price by a fraction,
the numerator of which is the number of Warrant Shares that would issuable upon
the issuance and exercise of such Subsequent Warrant in full immediately prior
to such adjustment (disregarding whether or not such Subsequent Warrant had been
issued or become exercisable by its terms at such time), and the denominator of
which is the new number of Warrant Shares that would be issuable upon the
issuance and exercise of such Subsequent Warrant determined in accordance with
the immediately preceding sentence. Notwithstanding the foregoing, in the event
that the Fair Market Value of the cash and/or any other property, as applicable,
to be so paid or distributed in such dividend or distribution in respect of one
(1) share of the Common Stock (in each case as of the record date of such
dividend or distribution) is equal to or greater than the Market Price per share
of the Common Stock on such record date, then proper provision shall be made
such that upon the issuance and exercise of such Subsequent Warrant, the
Warrantholder shall receive, in addition to the applicable Warrant Shares, the
amount and kind of such cash and/or any other property such Warrantholder would
have received had such Warrantholder been issued and exercised such Subsequent
Warrant immediately prior to such record date (disregarding whether or not such
Subsequent Warrant had been issued or become exercisable by its terms at such
time). For purposes of the foregoing, in the event that such dividend or
distribution in question is ultimately not so made, the Exercise Price and the
number of Warrant Shares issuable upon the issuance and exercise of such
Subsequent Warrant then in effect shall be readjusted, effective as of the date
when the Board of Directors of the Company determines not to make such dividend
or distribution, to the Exercise Price that would then be in effect and the
number of Warrant Shares that would then be issuable upon the issuance and
exercise of such Subsequent Warrant if such record date had not been fixed. For
the avoidance of doubt, no increase to the Exercise Price or decrease in the
number of Warrant Shares issuable upon exercise of any Subsequent Warrant shall
be made pursuant to this Section 4.4(c).
(ii)    Notwithstanding the foregoing provisions of this Section 4.4(c), in the
event that all or any portion of any such dividend or other


-26-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




distribution is in Other Voting Securities, then with respect to such dividend
or distribution (or such portion thereof that is in Other Voting Securities, as
applicable), Amazon shall have the option, exercisable in writing delivered to
the Company within seven (7) Business Days of such Amazon’s receipt of the
Company’s notice pursuant to Section 4.4(i) relating to such dividend or other
distribution, to elect (A) for the foregoing adjustments set forth in this
Section 4.4(c) to apply with respect to such dividend or distribution (or such
portion thereof that is in Other Voting Securities, as applicable) or (B) in
lieu of the foregoing adjustments set forth in this Section 4.4(c) with respect
to such dividend or distribution (or such portion thereof that is in Other
Voting Securities, as applicable), but, for all purposes of this clause (B),
after giving effect to the foregoing adjustments set forth in this
Section 4.4(c) with respect to any portion of such dividend or distribution that
is in securities, cash and/or any other property, in each case other than Other
Voting Securities, for its right to receive Warrant Shares upon the issuance and
exercise of the Subsequent Warrant to be converted, effective as of the record
date of such dividend or distribution, into the right to exercise such
Subsequent Warrant (upon issuance) to acquire such Warrant Shares plus the Other
Voting Securities that such Warrant Shares would have been entitled to receive
upon consummation of such dividend or distribution, assuming the issuance and
exercise in full of such Subsequent Warrant immediately prior to such record
date (disregarding whether or not such Subsequent Warrant had been issued or
become exercisable by its terms at such time); provided that for purposes of
this clause (B), (i) the number and type of Other Voting Securities that would
be so deliverable upon any exercise of such Subsequent Warrant shall be adjusted
to take into account any stock or security dividends, splits, reverse splits,
spin-offs, split-ups, mergers, reclassifications, reorganizations,
recapitalizations, combinations or exchanges of securities and the like from and
after the consummation of such dividend or distribution in question and at or
prior to such exercise of such Subsequent Warrant, and (ii) with respect to any
such Other Voting Securities that are described in clause (B) of the definition
of Other Voting Securities, the terms of such Other Voting Securities, as issued
upon exercise of such Subsequent Warrant, shall take into account any
anti-dilution or other adjustments that would have been applicable to such Other
Voting Securities had such Other Voting Securities been outstanding from and
after the consummation of such dividend or distribution in question. In the
event that such dividend or distribution in question (or such portion thereof
that is in Other Voting Securities, as applicable) is ultimately not so made,
such Subsequent Warrant shall be readjusted, effective as of the date when the
Board of Directors of the Company determines not to make such dividend or
distribution (or such portion thereof that is in Other Voting Securities, as
applicable), as though the record date thereof had not been fixed.
(d)    Repurchases. If the Company or any subsidiary thereof shall at any time
or from time to time effect Repurchases (other than a Permitted Repurchase),
then, solely with respect to any Subsequent Warrant issued on or prior to March
31, 2019, the Exercise Price that would be payable and the number of Warrant
Shares that would be issuable upon the issuance


-27-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




and exercise of such Subsequent Warrant shall be immediately adjusted, in each
case in accordance with the foregoing provisions of this Section 4.4, as if, in
lieu of such Repurchases, the Company had (i) first, declared and paid a
dividend, in cash, on shares of the Common Stock in an aggregate amount equal to
the Assumed Payment Amount, with a record date as of the trading day immediately
preceding the first public disclosure of the Company’s (or such subsidiary’s)
intent to effect such Repurchase, and (ii) second, effected a reverse-split of
the Common Stock, in the proportion required to reduce the number of shares of
the Common Stock outstanding from (A) the number of such shares outstanding
immediately prior to the first purchase of Equity Interests comprising such
Repurchases to (B) the number of such shares outstanding immediately following
the last purchase of Equity Interests comprising such Repurchases (in the case
of this clause (ii), with such adjustments as are appropriate to exclude the
effect of any issuances of Equity Interests, and any dividends, distributions,
splits, subdivisions, reclassifications and combinations subject to adjustment
pursuant to Section 4.4(a), in each case from and after the first purchase of
Equity Interests comprising such Repurchases and at or prior to the last
purchase of Equity Interests comprising such Repurchases). For the avoidance of
doubt, no increase to the Exercise Price that would be payable or decrease in
the number of Warrant Shares that would be issuable upon exercise of any
Subsequent Warrant shall be made pursuant to this Section 4.4(d). For purposes
of this Agreement, the “Assumed Payment Amount” with respect to any Repurchases
shall mean the aggregate Market Price (in the case of securities) and/or Fair
Market Value (in the case of cash and/or any other property), as applicable, as
of such Repurchases, of the aggregate consideration paid to effect such
Repurchases. For purposes of this Agreement, “Repurchases” means any transaction
or series of related transactions to purchase Equity Interests of the Company or
any of its subsidiaries by the Company or any subsidiary thereof for a purchase
price greater than Fair Market Value pursuant to any tender offer or exchange
offer (whether or not subject to Section 13(e) or 14(e) of the Exchange Act or
Regulation 14E promulgated thereunder), whether for cash, Equity Interests of
the Company, other securities of the Company, evidences of indebtedness of the
Company or any other Person or any other property (including Equity Interests,
other securities or evidences of indebtedness of a subsidiary), or any
combination thereof, effected from and after the date of this Agreement; and
“Permitted Repurchase” means (a) a Repurchase of up to 10,000,000 shares of the
Common Stock in the aggregate pursuant to one or more “Dutch Auction” tender
offers at a price no greater than ten percent (10%) above the Fair Market Value
of the Common Stock at the time of such Repurchase or (b) a purchase of Equity
Interests of the Company by the Company or any Affiliate thereof pursuant to and
in compliance with the requirements of Rule 10b-18 under the Exchange Act.
(e)    Rounding of Calculations; Minimum Adjustments. All calculations under
this Section 4.4 shall be made to the nearest one-hundredth (1/100th) of a cent
or to the nearest one-hundredth (1/100th) of a share, as the case may be. Any
provision of this Section 4.4 to the contrary notwithstanding, no adjustment in
the Exercise Price that would be payable or the number of Warrant Shares into
which any Subsequent Warrant would exercisable shall be made if the amount of
such adjustment would be less than $0.01 or one-hundredth (1/100th) of a share
of the Common Stock, but any such amount shall be carried forward and an
adjustment with respect thereto shall be made at the time of and together with
any subsequent adjustment which, together with such amount and any other amount
or amounts so carried forward, shall aggregate $0.01 or 1/100th of a share of
the Common Stock, or more.


-28-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(f)    Timing of Issuance of Additional Securities Upon Certain Adjustments. In
any case in which (a) the provisions of this Section 4.4 shall require that an
adjustment (the “Subject Adjustment”) shall become effective immediately after a
record date (the “Subject Record Date”) for an event and (b) the Warrantholder
has been issued and exercises the Subsequent Warrant after the Subject Record
Date and before the consummation of such event, the Company may defer until the
consummation of such event (i) issuing to such Warrantholder the incrementally
additional shares of the Common Stock or other property issuable upon such
exercise by reason of the Subject Adjustment and (ii) paying to such
Warrantholder any amount of cash in lieu of a fractional share of the Common
Stock; provided, however, that the Company upon request shall promptly deliver
to such Warrantholder a due bill or other appropriate instrument evidencing such
Warrantholder’s right to receive such additional shares (or other property, as
applicable), and such cash, upon the consummation of such event.
(g)    Statement Regarding Adjustments. Whenever the Exercise Price or the
Warrant Shares into which the Subsequent Warrant is exercisable shall be
adjusted as provided in Section 4.4, the Company shall forthwith prepare a
statement showing in reasonable detail the facts requiring such adjustment and
the Exercise Price that shall be in effect and the Warrant Shares into which
such Subsequent Warrant shall be exercisable after such adjustment, and cause a
copy of such statement to be delivered to Amazon as promptly as practicable.
(h)    Notice of Adjustment Event. In the event that the Company shall propose
to take any action of the type described in this Section 4.4 (but only if the
action of the type described in this Section 4.4 would result in an adjustment
in the Exercise Price that would be payable or the Warrant Shares into which a
Subsequent Warrant would be exercisable or a change in the type of securities or
property to be delivered upon exercise of such Subsequent Warrant), the Company
shall provide written notice to Amazon, which notice shall specify the record
date, if any, with respect to any such action and the approximate date on which
such action is to take place. Such notice shall also set forth the facts with
respect thereto as shall be reasonably necessary to indicate the effect on the
Exercise Price and the number, kind or class of shares or other securities or
property which shall be deliverable upon exercise of such Subsequent Warrant. In
the case of any action which would require the fixing of a record date, such
notice shall be given at least ten (10) days prior to the date so fixed. In case
of all other action, such notice shall be given at least ten (10) days prior to
the taking of such proposed action unless the Company reasonably determines in
good faith that, given the nature of such action, the provision of such notice
at least ten (10) days in advance is not reasonably practicable from a timing
perspective, in which case such notice shall be given as far in advance prior to
the taking of such proposed action as is reasonably practicable from a timing
perspective.
(i)    Adjustment Rules. Any adjustments pursuant to this Section 4.4 shall be
made successively whenever an event referred to herein shall occur. If an
adjustment in Exercise Price made hereunder would reduce the Exercise Price to
an amount below par value of the Common Stock, then such adjustment in Exercise
Price made hereunder shall reduce the Exercise Price to the par value of the
Common Stock.
(j)    No Impairment. The Company shall not, by amendment of its certificate of
incorporation, bylaws or any other organizational document, or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other


-29-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but shall at all
times in good faith assist in the carrying out of all the provisions of this
Agreement. In furtherance and not in limitation of the foregoing, the Company
shall not take or permit to be taken any action which would entitle Amazon to an
adjustment under this Section 4.4 if the total number of shares of the Common
Stock issuable after such action upon exercise of a Subsequent Warrant in full
(disregarding whether or not such Subsequent Warrant had been issued or become
exercisable by its terms at such time), together with all shares of the Common
Stock then outstanding and all shares of the Common Stock then issuable upon the
exercise in full of any and all outstanding Equity Interests (disregarding
whether or not any such Equity Interests had been issued or become exercisable
by their terms at such time) would exceed the total number of shares of the
Common Stock then authorized by its certificate of incorporation.
(k)    Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 4.4, the Company shall take any and all action which may be
necessary, including obtaining regulatory or other governmental, NASDAQ or other
applicable securities exchange, corporate or stockholder approvals or
exemptions, in order that the Company may thereafter validly and legally issue
as fully paid and nonassessable all shares of the Common Stock, or all other
securities or other property, that the Warrantholder is entitled to receive upon
exercise of the Subsequent Warrant pursuant to this Section 4.4.
(l)    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
(i)    “Appraisal Procedure” means a procedure whereby two (2) independent,
nationally recognized appraisers, one (1) chosen by the Company and one (1) by
Amazon, shall mutually agree upon the determinations then the subject of
appraisal. Each party shall deliver a notice to the other appointing its
appraiser within fifteen (15) days after the Appraisal Procedure is invoked. If
within thirty (30) days after appointment of the two (2) appraisers they are
unable to agree upon the amount in question, a third (3rd) independent,
nationally recognized appraiser shall be chosen within ten (10) days thereafter
by the mutual consent of such first two (2) appraisers or, if such two (2) first
appraisers fail to agree upon the appointment of a third (3rd) appraiser, such
appointment shall be made by the American Arbitration Association, or any
organization successor thereto, from a panel of arbitrators having experience in
appraisal of the subject matter to be appraised. In such event, the decision of
the third (3rd) appraiser so appointed and chosen shall be given within thirty
(30) days after the selection of such third appraiser. If three (3) appraisers
shall be appointed and the determination of one (1) appraiser is disparate from
the middle determination by more than twice the amount by which the other
determination is disparate from the middle determination, then the determination
of such appraiser shall be excluded, the remaining two (2) determinations shall
be averaged and such average shall be binding and conclusive upon the Company
and Amazon; otherwise, the average of all three (3) determinations shall be
binding upon the


-30-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




Company and Amazon. The costs of conducting any Appraisal Procedure shall be
borne fifty percent (50%) by the Company and fifty percent (50%) by Amazon.
(ii)    “Equity Interests” means any and all (A) shares, interests,
participations or other equivalents (however designated) of capital stock or
other voting securities of a corporation, any and all equivalent or analogous
ownership (or profit) or voting interests in a Person (other than a
corporation), (B) securities convertible into or exchangeable for shares,
interests, participations or other equivalents (however designated) of capital
stock or voting securities of (or other ownership or profit or voting interests
in) such Person, and (C) any and all warrants, rights or options to purchase any
of the foregoing, whether voting or nonvoting, and, in each case, whether or not
such shares, interests, participations, equivalents, securities, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination and (B) “Person” or “Persons” has the meaning given to it
in Section 3(a)(9) of the Exchange Act and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act.
(iii)    “Fair Market Value” means, with respect to any security or other
property, the fair market value of such security or other property as determined
by the Board of Directors of the Company, acting in good faith and evidenced by
a written notice delivered promptly to Amazon (which written notice shall
include certified resolutions of the Board of Directors of the Company in
respect thereof). If Amazon objects in writing to the Board of Directors of the
Company’s calculation of fair market value within ten (10) Business Days of
receipt of written notice thereof and Amazon and the Company are unable to agree
on fair market value during the 10-day period following the delivery of Amazon’s
objection, the Appraisal Procedure may be invoked by either the Company or
Amazon to determine Fair Market Value by delivering written notification thereof
not later than the thirtieth (30th) day after delivery of Amazon objection. For
the avoidance of doubt, the Fair Market Value of cash shall be the amount of
such cash.
(iv)    “Market Price” shall mean with respect to the Common Stock or any other
security, on any given day, the last sale price, regular way, or, in case no
such sale takes place on such day, the average of the closing bid and asked
prices, regular way, of the Common Stock or of such security, as applicable, on
The NASDAQ Global Select Market on such day. If the Common Stock or such
security, as applicable, is not listed on The NASDAQ Global Select Market as of
any date of determination, the Market Price of the Common Stock or such
security, as applicable, on such date of determination means the closing sale
price on such date as reported in the composite transactions for the principal
U.S. national or regional securities exchange on which the Common Stock or such
security, as applicable, is so listed or quoted, or, if no closing sale price is
reported, the last reported sale price on such date on the principal U.S.
national or regional securities exchange on which the Common Stock or such
security, as applicable, is so listed or quoted, or if the Common Stock or such
security, as


-31-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




applicable, is not so listed or quoted on a U.S. national or regional securities
exchange, the last quoted bid price on such date for the Common Stock or such
security, as applicable, in the over-the-counter market as reported by Pink
Sheets LLC or similar organization, or, if that bid price is not available, the
Market Price of the Common Stock or such security, as applicable, on that date
shall mean the Fair Market Value per share as of such date of the Common Stock
or such security. For the purposes of determining the Market Price of the Common
Stock or any such security, as applicable, on the Trading Day preceding, on or
following the occurrence of an event, (A) that Trading Day shall be deemed to
commence immediately after the regular scheduled closing time of trading on the
applicable exchange, market or organization, or, if trading is closed at an
earlier time, such earlier time and (B) that Trading Day shall end at the next
regular scheduled closing time, or if trading is closed at an earlier time, such
earlier time (for the avoidance of doubt, and as an example, if the Market Price
is to be determined as of the last Trading Day preceding a specified event and
the closing time of trading on a particular day is 4:00 p.m. and the specified
event occurs at 5:00 p.m. on that day, the Market Price would be determined by
reference to such 4:00 p.m. closing price).
(v)    “Other Voting Securities” means, other than (A) the Common Stock (and,
for the avoidance of doubt, the Common Stock expressly excludes, and Other
Voting Securities expressly includes, any separate class or series of common
stock of the Company with the right to vote in the election of any directors of
the Company or otherwise on any other matters (whether separately as a class or
series, or together with shares of the Common Stock) with respect to which the
Common Stock is entitled to vote), (B) any rights issued (or any securities
issued in respect of such rights) in connection with the adoption of a
stockholder rights plan in customary form (including with respect to the receipt
of such rights in respect of shares of the Common Stock (including Warrant
Shares) issued subsequent to the initial dividend or distribution of such
rights), or (C) any securities issued to directors, advisors, employees or
consultants of the Company pursuant to a stock option plan, employee stock
purchase plan, restricted stock plan, other employee benefit plan or similar
compensatory arrangement or agreement approved by the Board of Directors of the
Company, any (X) securities with the right to vote in the election of any
directors of the Company or otherwise on any other matters (whether separately
as a class or series, or together with shares of the Common Stock) with respect
to which the Common Stock is entitled to vote, and (Y) securities convertible
into or exchangeable for any such securities, and any and all warrants, rights
or options to purchase any of the foregoing.

4.5    Exercise Price of Certain Subsequent Warrants. With respect to any
Warrant Issuance in connection with a Subsequent Issuance Event occurring
(x) after March 31, 2019 or (y) during any Notice Period (as defined in the A&R
Stockholders Agreement), if the applicable Exercise Price with respect to the
Subsequent Warrant then issued cannot be obtained because the VWAP for the
Common Stock cannot be calculated with respect to such dates, the VWAP of


-32-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




such Common Stock shall be the fair market value of the Common Stock as
reasonably determined in good faith jointly by the Board of Directors of the
Company and Amazon. All such determinations shall be appropriately adjusted for
any dilutive transaction during such period. “VWAP” means the volume weighted
average price per share of Common Stock on The NASDAQ Global Select Market (as
reported by Bloomberg L.P. (or its successor) or, if not available, by another
authoritative source mutually agreed by the Company and Amazon) in respect of
the period from the scheduled open of trading until the scheduled close of
trading of the primary trading session on such trading day.

ARTICLE V    
MISCELLANEOUS

5.1    Termination of This Agreement; Other Triggers.
(a)    This Agreement may be terminated at any time:
(i)    with the prior written consent of each of Amazon and the Company;
(ii)    if the Initial Antitrust Clearance shall not have been obtained on or
prior to the date that is six months after the latest date of the Initial
Antitrust Filings, by Amazon, provided that Amazon may not exercise the
termination right pursuant to this Section 5.1(a)(ii) if a breach by Amazon of
any obligation, representation or warranty under this Agreement has been the
cause of, or resulted in, the failure of the Initial Antitrust Clearance to have
been obtained on or prior to the date that is six (6) months after the latest
date of the Initial Antitrust Filings;
(iii)    if the Stockholder Approval shall not have been obtained at the Initial
Meeting or any postponement or adjournment thereof, by Amazon giving notice to
the Company of termination not later than the ninetieth (90th) day after the
date of such meeting (or, in the event of any adjournment or postponement
thereof, the ninetieth (90th) day after the latest date to which such meeting is
postponed or adjourned in accordance the Company’s certificate of incorporation
or by-laws);
(iv)    prior to the receipt of Stockholder Approval, if the Board of Directors
of the Company withdraws or modifies in any adverse respect its recommendation
that the Company Stockholders vote in favor of the Stockholder Approval, by
Amazon (without any prejudice to any rights and remedies Amazon may have if the
change of recommendation is made);
(v)    if the DOT Approval shall not have been obtained on or prior to the date
that is six (6) months after the latest date of the Notice of Substantial Change
in Ownership with the DOT as described in Section 3.1(f), by Amazon; or


-33-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




(vi)    if the Company fails to maintain the Operating Authority in good
standing or no longer qualifies as a Citizen of the United States, by Amazon.
(b)    In the event that (i) the Stockholder Approval is not obtained at the
Initial Stockholder Meeting (or any postponement or adjournment thereof),
(ii) Amazon has not exercised its right to terminate this Agreement pursuant to
Section 5.1(a)(iii) and (iii) the Company is required to convene and hold an
Additional Meeting pursuant to Section 3.4(d), the termination right set forth
in Section 5.1(a)(iii) shall be reinstated with respect to such Additional
Meeting at which the Stockholder Approval is not obtained until, and shall
expire on, the 90th day after such Additional Meeting (or, in the event of any
adjournment or postponement thereof, on the 90th day after the latest date to
which such Additional Meeting shall have been adjourned or postponed).
(c)    In the event of termination of this Agreement as provided in this Section
5.1, this Agreement (other than Section 1.4 (Interpretation), Section 3.1
(Efforts), Section 3.2 (Public Announcements), Section 3.3 (Expenses),
Section 3.5 (Tax Treatment) (to the extent any Warrant has been issued prior to
termination), Section 4.1 (Acquisition for Investment) (to the extent any
Warrant Shares have been issued prior to termination) and Section 4.2 (Legend)
(to the extent any Warrant Shares have been issued prior to termination) and
this Article V, each of which shall survive any termination of this Agreement,
and other than the Confidentiality Agreement, which shall survive in accordance
with the terms thereof) shall forthwith become void and there shall be no
liability on the part of any party, except that nothing herein shall relieve any
party from liability for any breach of this Agreement prior to such termination.
(d)    Without affecting in any manner any prior exercise of the Warrants, in
the event of termination of this Agreement as provided in this Section 5.1, the
unvested portion of the Warrants shall be canceled and terminated and shall
forthwith become void and the Company shall have no subsequent obligation to
issue, and the Warrantholder shall have no subsequent right to acquire, any
Warrant Shares pursuant to such canceled portion of the Warrants. For the
avoidance of doubt, the Warrants shall remain in full force and effect with
respect to the vested portion thereof, and nothing in this Section 5.1 shall
affect the ability of the Amazon to exercise such vested portion of the Warrants
following termination of this Agreement.

5.2    Amendment. No amendment of any provision of this Agreement shall be
effective unless made in writing and signed by a duly authorized officer of each
party.

5.3    Waiver of Conditions. The conditions to any party’s obligation to
consummate any transaction contemplated herein are for the sole benefit of such
party and may be waived by such party in whole or in part to the extent
permitted by applicable Law. No waiver shall be effective unless it is in
writing signed by a duly authorized officer of the waiving party that makes
express reference to the provision or provisions subject to such waiver.

5.4    Counterparts and Facsimile. This Agreement may be executed in any number
of separate counterparts, each such counterpart being deemed to be an original
instrument, and all such counterparts shall together constitute the same
agreement. Executed signature pages to this Agreement may be delivered by
facsimile or transmitted electronically by “pdf” file and such


-34-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




facsimiles or pdf files shall be deemed as sufficient as if actual signature
pages had been delivered.

5.5    Governing Law; Submission to Jurisdiction; WAIVER OF JURY TRIAL. This
Agreement shall be governed by, and construed and enforced in accordance with,
the Laws of the State of Delaware, without regard to any choice or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware. In addition, each of the parties (a) submits
to the personal jurisdiction of the Delaware Court of Chancery in and for New
Castle County, or in the event (but only in the event) that such Delaware Court
of Chancery does not have subject matter jurisdiction over such dispute, the
United States District Court for the District of Delaware, or in the event (but
only in the event) that such United States District Court also does not have
jurisdiction over such dispute, any Delaware State court sitting in New Castle
County, in the event any dispute (whether in contract, tort or otherwise) arises
out of this Agreement or the transactions contemplated hereby, (b) agrees that
it shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court, and (c) agrees that it shall not
bring any claim, action or proceeding relating to this Agreement or the
transactions contemplated hereby in any court other than the Delaware Court of
Chancery in and for New Castle County, or in the event (but only in the event)
that such Delaware Court of Chancery does not have subject matter jurisdiction
over such claim, action or proceeding, the United States District Court for the
District of Delaware, or in the event (but only in the event) that such United
States District Court also does not have jurisdiction over such claim, action or
proceeding, any Delaware State court sitting in New Castle County. Each party
agrees that service of process upon such party in any such claim, action or
proceeding shall be effective if notice is given in accordance with the
provisions of this Agreement. EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY CLAIM, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.5.

5.6    Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other shall be in writing and shall be deemed to
have been duly given (a) if sent by registered or certified mail in the United
States return receipt requested, upon receipt, (b) if sent by nationally
recognized overnight air courier, one (1) Business Day after mailing, (c) if
sent by email or facsimile transmission, with a copy mailed on the same day in
the manner provided in clauses (a) or (b) of this Section 5.6 when transmitted
and receipt is confirmed, or (d) if otherwise actually personally delivered,
when delivered. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.


-35-

--------------------------------------------------------------------------------

Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




If to the Company, to:
Name:         Air Transport Services Group, Inc.
Address:     145 Hunter Drive
        Wilmington, OH 45177
Fax:         [*]
Email:         [*]
Attn:         W. Joseph Payne
with a copy to (which copy alone shall not constitute notice):
Name:         Winston & Strawn LLP
Address:     333 South Grand Avenue
        Los Angeles, CA 90071
Fax:         (213) 615-1750
Email:         jlevin@winston.com
Attn:         C. James Levin
if to Amazon, to:
Name:         Amazon.com, Inc.
Address:     410 Terry Avenue North
        Seattle, WA 98109-5210
Fax:         [*]
Attn:        General Counsel


with a copy to (which copy alone shall not constitute notice):
Name:        Sullivan & Cromwell LLP
Address:    1888 Century Park East, Suite 2100
        Los Angeles, CA 90067
Attn:        Eric M. Krautheimer
Fax:        (212) 558-3588
Email:        krautheimere@sullcrom.com



5.7    Entire Agreement, Etc. This Agreement (including the Annexes hereto), the
other Transaction Documents and the Confidentiality Agreement constitute the
entire agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof. No party shall take, or cause to be taken,
including by entering into agreements or other arrangements with provisions or
obligations that conflict, or purport to conflict, with the terms of the
Transaction Documents or any of the transactions contemplated thereby, any
action with either an intent or effect of impairing any such other person’s
rights under any of the Transaction Documents. “Confidentiality Agreement” means
that certain Mutual Nondisclosure Agreement, dated as of May 2, 2018, by and
between Amazon and the Company.


-36-

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




5.8    Definitions of “subsidiary” and “Affiliate”.
(a)    When a reference is made in this Agreement to a subsidiary of a person,
the term “subsidiary” means, with respect to such person, any foreign or
domestic entity, whether incorporated or unincorporated, of which (i) such
person or any other subsidiary of such person is a general partner, (ii) at
least a majority of the voting power to elect a majority of the directors or
others performing similar functions with respect to such other entity is
directly or indirectly owned or controlled by such person or by any one or more
of such person’s subsidiaries, or (iii) at least fifty percent (50%) of the
equity interests of which are directly or indirectly owned or controlled by such
person or by any one or more of such person’s subsidiaries.
(b)    The term “Affiliate” means, with respect to any person, any other person
(for all purposes hereunder, including any entities or individuals) that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such first person. It is
expressly agreed that, for purposes of this definition, none of the Company or
any of its subsidiaries is an Affiliate of Amazon or any of its subsidiaries
(and vice versa). “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
person, whether through the ownership of securities, by contract, management
control, or otherwise. “Controlled” and “Controlling” shall be construed
accordingly.

5.9    Assignment. Neither this Agreement nor any right, remedy, obligation nor
liability arising hereunder or by reason hereof shall be assignable by any party
without the prior written consent of the other party, and any attempt to assign
any right, remedy, obligation or liability hereunder without such consent shall
be void, except that Amazon may transfer or assign, in whole or from time to
time in part, to one or more of its direct or indirect wholly owned domestic
subsidiaries, its rights and/or obligations under this Agreement, but any such
transfer or assignment shall not relieve Amazon of its obligations hereunder.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of and be enforceable by the parties and their respective
successors and assigns.

5.10    Severability. If any provision of this Agreement or a Transaction
Document, or the application thereof to any person or circumstance, is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, shall remain in full force and effect and shall
in no way be affected, impaired or invalidated thereby, so long as the economic
or legal substance of the transactions contemplated hereby or thereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith in an effort to agree upon a suitable
and equitable substitute provision to effect the original intent of the parties.

5.11    No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person other than the
parties (and any wholly owned subsidiary of Amazon to which an assignment is
made in accordance with this Agreement) any benefits, rights, or remedies.


-37-

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




5.12    Specific Performance. The parties agree that failure of any party to
perform its agreements and covenants hereunder, including a party’s failure to
take all actions as are necessary on such party’s part in accordance with the
terms and conditions of this Agreement to consummate the transactions
contemplated hereby, will cause irreparable injury to the other party, for which
monetary damages, even if available, will not be an adequate remedy. It is
agreed that the parties shall be entitled to equitable relief including
injunctive relief and specific performance of the terms hereof, without the
requirement of posting a bond or other security, and each party hereby consents
to the issuance of injunctive relief by any court of competent jurisdiction to
compel performance of a party’s obligations and to the granting by any court of
the remedy of specific performance of such party’s obligations hereunder, this
being in addition to any other remedies to which the parties are entitled at Law
or equity.
***

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties as of the date first herein above
written.
AIR TRANSPORT SERVICES GROUP, INC.
By: /s/ Joseph C. Hete________________________
Name:     Joseph C. Hete
Title:     President and Chief Executive Officer
AMAZON.COM, INC.
By: /s/ Alex Ceballos Encarnacion______________
Name:    Alex Ceballos Encarnacion
Title:     Vice President






-38-

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




ANNEX A
Form of Air Transportation Agreements






-A-1-

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




ANNEX B
Form of Amended and Restated Stockholders Agreement




-B-1-

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




ANNEX C
Form of Warrant-C






-C-1-

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




ANNEX D
Form of Subsequent Warrant


-D-1-

--------------------------------------------------------------------------------


Those portions of this Agreement marked with an [*] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
SEC.




ANNEX E
Calculation of Subsequent Warrant Value
To the extent that any party determines the value of any Subsequent Warrant by
utilizing a Black-Scholes-Merton or similar option pricing model, such party
shall use the components and principles set forth on this Annex E. For purposes
of this Annex E, “Valuation Date” means the date as of which a party calculates
the value of any Subsequent Warrant pursuant to Section 3.5(b) of the Agreement.
Capitalized terms used but not defined in this Annex E have the meanings
ascribed to such terms in the Agreement.
1.
The expected dividend yield of the Company shall be deemed to equal, as of the
Valuation Date, any dividend expected to be declared and made by the Company
with respect to the Common Stock on a regular or periodic basis. In the event
that the Company declares a quarterly or annual dividend for two consecutive
quarters or years, as applicable, then the expected dividend yield will be
calculated based on (1) the expected annualized dividend amount for a period
from the Valuation Date to the date that is seven years after the date of the
Agreement, divided by (2) the Market Price of a share of Common Stock as of the
Valuation Date. The parties understand and agree that as of the date of the
Agreement, the expected dividend yield is zero (0).

2.
The Treasury rate shall be deemed to equal, in respect of any Valuation Date,
the daily yield on actually traded United States Treasury securities adjusted to
a constant maturity equal to the time to expiration of the applicable Subsequent
Warrant as of the Valuation Date (as compiled and published in the most recent
Federal Reserve statistical release H.15 (519) as of such Valuation Date
(available at: https://www.federalreserve.gov/datadownload/Choose.aspx?rel=H15
[federalreserve.gov]), or, if such statistical release is no longer published as
of the Valuation Date, as reported by Bloomberg L.P. (or its successor) or
another authoritative source mutually agreed by the Company and Amazon), and in
the event that such yield as of such date is not publicly available with respect
to such Valuation Date, such yield as of the most recent date that is publicly
available prior to such Valuation Date.

3.
The volatility factor shall be deemed to equal, as of any Valuation Date, the
historical annualized daily equity volatility of the Common Stock, looking back
a number of years equal to the time to expiration of the applicable Subsequent
Warrant as of the Valuation Date, or any successor security to the Common Stock
(as reported by Bloomberg L.P. (or its successor)) or, if not available, by
another authoritative source mutually agreed by the Company and Amazon;
provided, that if the volatility factor is determined to exceed sixty-five
percent (65%), then the volatility factor shall be deemed to be sixty-five
percent (65%).





-E-1-